             Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 1 of 39




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                      )
    In re:                                                            )   Chapter 11
                                                                      )
    BENEVIS CORP., et al.1                                            )   Case No. 20-33918 (MI)
                                                                      )
                              Debtors.                                )   (Jointly Administered)
                                                                      )   Re: Docket No. 225

       INITIAL CURE NOTICE FOR EXECUTORY CONTRACTS AND UNEXPIRED
          LEASES SUBJECT TO POSSIBLE ASSUMPTION AND ASSIGNMENT

        PLEASE TAKE NOTICE that on September 14, 2020, the United States Bankruptcy
Court for the Southern District of Texas entered the Order (A) Approving Auction and Bid
Procedures, and (B) Authorizing and Scheduling an Auction for the Sale of the Debtors’ Assets
(the “Bid Procedures Order”) [Docket No. 225]. The Bid Procedures Order, among other things,
requires the above-captioned debtors and debtors in possession (the “Debtors”) to file and serve
an initial notice (the “Initial Cure Notice”) of proposed cure amounts (the “Cure Amount”) for all
executory contracts and real property leases potentially subject to assumption and assignment to
the Winning Bidder2 to be identified at the conclusion of the auction of the Debtors’ assets.

       PLEASE TAKE FURTHER NOTICE that attached hereto as Schedule 1 and
Schedule 2 are schedules of unexpired leases and executory contracts, respectively, that may be
included as part of the sale of the Debtors’ assets as proposed in the Bid Procedures Order, and the
proposed Cure Amount for each such unexpired lease and executory contract.

       PLEASE TAKE FURTHER NOTICE that any objections to this Initial Cure Notice,
including the Cure Amount, or the assumption and assignment of any unexpired lease or executory
contract must be filed by October 1, 2020 at 5:00 p.m. (Central Time) (the “Cure Objection
Deadline”).

        PLEASE TAKE FURTHER NOTICE that any objection to the Cure Amount must (i) be
in writing; (ii) comply with the applicable provisions of the Bankruptcy Rules, Bankruptcy Local
Rules, and any order governing the administration of these chapter 11 cases; (iii) state with
specificity the nature of the objection and, if the objection pertains to the proposed Cure Amount,
state the cure amount alleged to be owed to; and (iv) be filed with the Court no later than the
applicable Cure Objection Deadline (the “Cure Objection”). If no objection is timely received, the

1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as follows: Benevis Corp. (0242); LT Smile Corporation (2818); Benevis Holding Corp. (0222); Benevis
      Affiliates, LLC (7420); Benevis, LLC (5524); Benevis Informatics, LLC (7833). The address of the Debtors’
      headquarters is 1090 Northchase Parkway S.E., Suite 150, Marietta, GA 30067.
2     Capitalized terms not defined herein shall have the meanings ascribed to them in the Bid Procedures Order.
       Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 2 of 39




Cure Amount set forth in this Initial Cure Notice shall be controlling notwithstanding anything to
the contrary in any executory contract, unexpired lease, or other document as of the date of this
Initial Cure Notice; the non-debtor party to the executory contract or unexpired lease shall be
deemed to have stipulated that the Cure Amount set forth in this Initial Cure Notice is correct; the
non-debtor party shall be forever barred, estopped and enjoined from asserting or claiming that
any additional amounts are due or other defaults exist, that conditions to assignment must be
satisfied under such contract or lease or that there is any objection or defense to the assumption
and assignment of such contract or lease, including any argument that there exist conditions to
assumption and assignment that must be satisfied under such contract or lease or that any required
consent to assignment has not been given. To the extent an objection to any Cure Amount is timely
filed, such objection may be heard in conjunction with the Sale Hearing, on October 2, 2020 at
9:30 a.m., or at such later date and time as the Debtors and Winning Bidder (as defined in the Bid
Procedures Order) may elect.

        PLEASE TAKE FURTHER NOTICE that, for the avoidance of doubt, the inclusion of
an unexpired lease on Schedule 1 or executory contract on Schedule 2 to this Initial Cure Notice,
or any subsequent cure notice, shall not obligate the Debtors to assume and assign any unexpired
lease or executory contract listed thereon or that the unexpired lease or executory contract will be
designated as a Designated Contract that will be assumed at any point by the Debtors or assumed
and assigned pursuant to any Winning Bid. Prior to closing the sale, as contemplated in the Bid
Procedures Order, the Winning Bidder reserves the right to amend the scheduled Designated
Contracts through and including the closing date of the Sale. In the event a timely Cure Objection
to a Cure Amount for any Designated Contract is still pending at the time of the closing of the sale
to the Winning Bidder, such Winning Bidder shall have the option not to assume such Designated
Contract until 30 days following the date on which the Cure Amount has been determined by the
Bankruptcy Court or the counterparty to such Designated Contract and the Winning Bidder have
agreed on the Cure Amount for such Designated Contract.

        PLEASE TAKE FURTHER NOTICE that if an executory contract or unexpired lease is
designated as a Designated Contract by the Winning Bidder, then unless a counterparty properly
and timely files and serves a Cure Objection pursuant to this Initial Cure Notice, or any subsequent
cure notice, the counterparty will receive payment from the Winning Bidder of the Cure Amount
(if any) as set forth in this Initial Cure Notice consistent with the terms and procedures set forth in
the Winning Bidder’s asset purchase agreement.

        PLEASE TAKE FURTHER NOTICE that service of this Initial Cure Notice, or any
subsequent cure notice, does not constitute any admission or agreement of the Debtors that the
unexpired leases on Schedule 1 or executory contracts listed on Schedule 2 are executory
contracts or unexpired leases within the meaning of the Bankruptcy Code (all rights with respect
thereto being expressly reserved).

        PLEASE TAKE FURTHER NOTICE that the Debtors may serve a Subsequent Cure
Notice after the Initial Cure Notice Deadline until such time as the closing of the Sale. Any
objections to an Subsequent Cure Notice, including the Cure Amount or the assumption and
assignment of any contract or lease, must be filed within 21 calendar days of service (the
“Subsequent Cure Objection Deadline”).

                                                  2
       Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 3 of 39




        PLEASE TAKE FURTHER NOTICE that copies of all documents filed in these chapter
11 cases, are available free of charge by visiting https://cases.omniagentsolutions.com/benevis or
by calling (866) 771-0557 (U.S. Toll Free) or (818) 639-4846 (International). You may also obtain
copies of any pleadings via PACER on the Court’s website at https://ecf.txsb.uscourts.gov in
accordance with the procedures and fees set forth therein. Please note, to obtain access to pleadings
via PACER, you must have a PACER account and pay fees to access to such documents.

 Houston, Texas                                      /s/ Elizabeth C. Freeman
 September 18, 2020                                  JACKSON WALKER L.L.P.
                                                     Elizabeth C. Freeman (TX Bar No. 24009222)
                                                     Matthew D. Cavenaugh (TX Bar No. 24062656)
                                                     Veronica A. Polnick (TX Bar No. 24079148)
                                                     Genevieve M. Graham (TX Bar No. 24085340)
                                                     Vienna F. Anaya (TX Bar No. 24091225)
                                                     1401 McKinney Street, Suite 1900
                                                     Houston, Texas 77010
                                                     Telephone:       (713) 752-4200
                                                     Facsimile:       (713) 752-4221
                                                     Email:           mcavenaugh@jw.com
                                                                      vpolnick@jw.com
                                                                      ggraham@jw.com
                                                                      vanaya@jw.com

                                                     Proposed Counsel to the Debtors
                                                     and Debtors in Possession




                                                 3
      Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 4 of 39




                                   Certificate of Service

       I certify that on September 18, 2020, I caused a copy of the foregoing document to be
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                                   /s/ Elizabeth C. Freeman
                                                   Elizabeth C. Freeman
                                          Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 5 of 39


                                                                                    Schedule 1
                                                                   List of Unexpired Leases and Cure Amounts1

                                                                                                                                                                EST. CURE
           LEASE #             LANDLORD                     LANDLORD ADDRESS                     DEBTOR TENANT                 PREMISES ADDRESS
                                                                                                                                                                AMOUNT
                                                                                                                               2900 South Cobb Drive
                          2900 South Cobb Drive,        902 Marietta Hwy S-300, Box 102
    1           3                                                                                   Benevis, LLC                      Suite B-2                     $21,844.80
                                  LLC                         Roswell, GA 30075
                                                                                                                                 Smyrna, GA 30080
                                                               280 County Line Rd.                                              210 Addevale Street
    2         273        Addevale Street Properties                                             Benevis Affiliates, LLC                                             $22,534.00
                                                                Griffin, GA 30224                                                Griffin, GA 30224
                                                                 P.O. Box 6182                                                   4403 Sherwood Way
    3          80           Baldwin Brothers, Inc                                                   Benevis, LLC                                                    $44,180.00
                                                            Hermitage, PA 16148-0922                                            San Angelo, TX 76901
                                                                                                                               650 N. Carriage Parkway
                             BGK-Integrated               11757 Katy Freeway, Suite 110
    4         180                                                                               Benevis Affiliates, LLC                Suite 60                       $9,799.00
                           Managment, LLC FBO                  Houston, TX 77079
                                                                                                                                  Wichita, KS 67208
                                                               Attn: Julio Penaranda
                                                                                                                              4054 Buford Highway NE
    5           2          BJS Plaza Fiesta, LLC                4166 Buford Hwy                     Benevis, LLC                                                    $38,881.76
                                                                                                                                 Atlanta, GA 30345
                                                                Atlanta, GA 30345
                                                          c/o Malon D Mimms Company
                                                                                                                                4400 Dorchester Road
                         Brentwood Plaza Holdings,        Attention Lease Administration
    6          78                                                                                   Benevis, LLC                       Suite 108                    $21,371.67
                                   LLC                      85-A Mill Street Suite 100
                                                                                                                              Charleston, SC 29405-6863
                                                                Roswell, GA 30075
                                                                 2330 Holmes Rd.                                                3264 South Loop West
    7         276               CALX, LTD                                                       Benevis Affiliates, LLC                                               $5,086.00
                                                                Houston, TX 77051                                                Houston, TX 77025
                             Davison Property
                                                                6615 Pisa Court                                                    1058 N. Irish Rd.
    8         265         Investment, LLC - Jarbo,                                              Benevis Affiliates, LLC                                               $6,719.00
                                                            Rochester Hills, MI 48306                                             Davison, MI 48423
                                  Kenny
                                                            22815 Sam Snead Highway                                           6084 Sam Snead Highway
    9         253         Diamond Properties, LLC                                                   Benevis, LLC                                                      $2,000.00
                                                             Warm Springs, VA 24484                                            Hot Springs, VA 24445
                                                               c/o Mathias Deutsch
                                                                                                                                   3658 East Street
    10          8         Felbram Holdings, LLC                   P.O. Box 1575                     Benevis, LLC                                                    $19,203.00
                                                                                                                             Indianapolis, IN 46227-1239
                                                               Lakewood, NJ 08701
                                                        2450 Lawrenceville Highway, Suite                                    2450 Lawrenceville Highway
                        Frankel 'N Stein Enterprises,
    11        274                                                      100                      Benevis Affiliates, LLC              Suite 100                      $25,000.00
                                    LLC
                                                               Decatur, GA 30033                                                 Decatur, GA 30033
                                                            1111 Elm Street, Suite 10                                              105 Myrtle St
    12         66            G&R Realty Trust                                                       Benevis, LLC                                                    $28,636.20
                                                           West Springfield, MA 01089                                           New Britain, CT 06051

1       Cure amounts referenced herein are based on amounts negotiated between the Debtors and the Landlords and will be paid in accordance with the terms of the negotiated lease
        amendments in the event the leases, as amended, are assumed and assigned.
                               Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 6 of 39


                                                                                                                                             EST. CURE
     LEASE #         LANDLORD                    LANDLORD ADDRESS                   DEBTOR TENANT               PREMISES ADDRESS
                                                                                                                                             AMOUNT
                                                c/o T-Group Properties LLC                                     1840 N Lee Trevino Drive
13     537          GGIA II Limited               9434 Viscount, Suite 155             Benevis, LLC                 Suite 405-407               $23,329.53
                                                    EL Paso, TX 79925                                          EL Paso, TX 79936-4136
                                            c/o Skyline Seven Real Estate, LLC
                                                                                                             6667 Vernon Woods Dr., Suite
                                            5825 Glenridge Drive, Bldg. 1, Suite
14     261     GHL, LLC - Gilbert, Ralph                                           Benevis Affiliates, LLC               B-30                    $4,774.40
                                                             206
                                                                                                                  Atlanta, GA 30328
                                                     Atlanta, GA 30328
               Long, Ragsdale & Walters,    1111 Northshore Drive, Suite S-700                                  10642 Deerbrook Drive
15     267                                                                         Benevis Affiliates, LLC                                       $5,568.00
                 P.C. - Harrsison, C.P.             Knoxville, TN 37919                                          Knoxville, TN 37922

                                               c/o Trimark Corporation6231
                                                                                                               6537 Arlington Boulevard
16     27        M&W Revocable Trust              Leesburg Pike,Suite 100              Benevis, LLC                                             $11,296.74
                                                                                                                Falls Church, VA 22042
                                                  Falls Church, VA 22044

                                                c/o Northeast Retail Leasing
                 Metro Center Shopping                                                                          1888 Main Street, Suite 7
17     77                                    360 Bloomfield Avenue, Suite 208          Benevis, LLC                                             $22,406.04
                      Plaza, LLC                                                                                  Hartford, CT 06120
                                                    Windsor, CT 06095
                                            c/o Shopping Center Mgmt. Co., Inc.
                                                                                                                 4173 Patterson Avenue
18     536      Patterson Village LLLP       1829 Reisterstown Road, Suite 440         Benevis, LLC                                             $18,554.88
                                                                                                                 Baltimore, MD 21215
                                                   Baltimore, MD 21208
                                                    1825 Main Street                                            1800 Fort Harrison Road
19     44      Plaza North Investors, LLC                                              Benevis, LLC                                             $25,078.00
                                                    Weston, FL 33326                                             Terre Haute, IN 47804
                                                    9802 Bunsen Way                                          1211 West Broadway, Suite 106
20     47        Quadrant Hotels, LLC                                                  Benevis, LLC                                             $18,024.00
                                                   Louisville, KY 40299                                           Louisville, KY 40203
                                                                                                                 625 N Carrier Parkway
                                                 1608 N. State Hwy 161
21     254       R Cornelius East LLC                                                  Benevis, LLC                    Suite 100                 $9,412.00
                                                 Grand Prairie, TX 75050
                                                                                                                Grand Prairie, TX 75050
                                                     133 Royal Ct                                              101 Austin Blvd, Suite 100
22     275     Red Oak Office Space, LLC                                           Benevis Affiliates, LLC                                      $13,500.00
                                                   Woodway, TX 76712                                               Red Oak, TX 75154
               Remo Tartaglia Associates         477 Main Street, Suite 212                                         144 Boston Ave
23     69                                                                              Benevis, LLC                                             $15,000.00
                        LLC                         Monroe, CT 06468                                             Bridgeport, CT 06610
                                             3265 Meridian Parkway, Suite 130                                  2338 East Little Creek Road
24     28       Roosevelt Investors, LLC                                               Benevis, LLC                                             $28,561.00
                                                   Weston, FL 33331                                                Norfolk, VA 23518
                                                                                                                400 Southpark Boulevard
                                                   Post Office Box 727
                                                                                                                         Suite C
25     37       Roslyn Farm Corporation      320C Charles H Dimmock PKWY               Benevis, LLC                                             $25,000.00
                                                                                                              Colonial Heights, VA 23834-
                                               Colonial Heights, VA 23834
                                                                                                                          0727
                                            10689 N. Pennsylvania St., Suite 100                             4315 Commerce Drive, Ste. 310
26     86         Sandor Development                                                   Benevis, LLC                                             $37,333.52
                                                 Indianapolis, IN 46280                                           LaFayette, IN 47905


                                                                              2
                               Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 7 of 39


                                                                                                                                  EST. CURE
     LEASE #         LANDLORD                  LANDLORD ADDRESS                     DEBTOR TENANT     PREMISES ADDRESS
                                                                                                                                  AMOUNT
                   South Street Plaza            619 Palisade Avenue                                     217 South Street
27     40                                                                             Benevis, LLC                                   $33,355.00
                    Associates, LLC           Englewood Cliffs, NJ 07632                                Holyoke, MA 01040
                                                 c/o Wilmington Trust
               Southgate Augusta Shopping           Attn: Pina Ituze                                 1631 Gordon Highway #22
28     176                                                                            Benevis, LLC                                    $5,147.00
                   Center Group, LLC         285 Delaware Ave., 3rd Floor                               Augusta, GA 30906
                                               Buffalo, NY 14202-1885
                                                8700 Jericho City Drive                                  6471 Marlboro Pike
29     45      St. Paul Towne Center, LLC                                             Benevis, LLC                                   $26,132.00
                                                 Landover, MD 20785                                  District Heights, MD 20747
                                                1660 Spring House Trail                               4072 Victory Boulevard
30     17          Surya Group, LLC                                                   Benevis, LLC                                   $62,089.00
                                               Virginia Beach, VA 23445                               Portsmouth, VA 23701
                                                 c/o Advanced Realty                                  2181 Washington Street
31     10           The Mayo Group             50 Franklin St., Suite 400             Benevis, LLC          Suite 101                $22,128.00
                                                  Boston, MA 02110                                     Roxbury, MA 02119
                                             4124 Arkwright Road, Suite 1                               1386 Gray Highway
32     33          The Summit Group                                                   Benevis, LLC                                   $19,155.00
                                                  Macon, GA 31210                                        Macon, GA 31211
                 Triangle IV LLLP/Mark             36 Midvale Rd                                         365 Lowes Drive
33     95                                                                             Benevis, LLC                                   $17,500.00
                        Properties             Mountain Lakes, NJ 07046                                 Danville, VA 24540
                                                                                                       7839 Eastern Avenue
                                            2701 N. Charles Street, Suite 404
34     538     TRP-MCB Eastpoint, LLC                                                 Benevis, LLC          Suite 7842               $54,797.71
                                                 Baltimore, MD 21218
                                                                                                       Baltimore, MD 21224
                                                 109 Northpark Blvd.
               Westland Shopping Center                                                                  989 Ellis Avenue
35     505                                            Suite 300                       Benevis, LLC                                   $16,408.00
                         LLP                                                                            Jackson, MS 39209
                                                 Covington, LA 70433
                                             c/o Wheeler Real Estate, LLC
                                            Riversedge North, 2529 Virginia
                                                                                                        1350 Chestnut Street
36     99      WHLR - Grove Park, LLC                 Beach Blvd.                     Benevis, LLC                                   $47,716.01
                                                                                                       Orangeburg, SC 29115
                                                        Suite 200
                                               Virginia Beach, VA 23452




                                                                                3
                                   Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 8 of 39


                                                                         Schedule 2
                                                       List of Executory Contracts and Cure Amounts

                                                                                  DEBTOR
     NON-DEBTOR CONTRACT                 NON-DEBTOR CONTRACT                                                                                    CURE
#                                                                                CONTRACT                     DESCRIPTION
        COUNTERPARTY                     COUNTERPARTY ADDRESS                                                                                  AMOUNT
                                                                               COUNTERPARTY
                                            701 5th Avenue, Ste. 2300
1            98point6 Inc.                                                      Benevis Corp.   Subscription Agreement                              $0.00
                                               Seattle, WA 98104
                                                                                                AOR Letter - assigns responsibility for all
                                             401 N. Michigan Avenue
2        A. Eicoff & Company                                                     Benevis, LLC   traditional media assets, including tapes,          $0.00
                                                Chicago, IL 60611
                                                                                                creative, data and associated vendors
                                             5800 Windward Parkway
3              ADP, Inc.                                                         Benevis, LLC   Payroll and additional HR services               $2,730.00
                                              Alpharetta, GA 30005
                                             5801 Windward Parkway
4              ADP, Inc.                                                         Benevis, LLC   Payroll and additional HR services                  $0.00
                                              Alpharetta, GA 30005
                                         3225 Cumberland Blvd., SE #450                         Background Check and Investigative
5             Aerotek, Inc.                                                      Benevis, LLC                                                       $0.00
                                               Atlanta, GA 30339                                services
                                       1655 North Fort Myer Drive, Suite 700
6          Albers & Company                                                      Benevis, LLC   Legal Services - Government relations               $0.00
                                             Arlington, Virginia 22209
                                                One Atlantic Center
                                                                                                Engagement Letter for legal advice
7          Alston & Bird LLP                 201 West Peachtree Street           Benevis, LLC                                                   $56,000.00
                                                                                                concerning GA general employment matters.
                                              Atlanta, GA 30309-3424
                                           100 South Owasso Blvd. West
8    Apex Print Technologies, LLC                                                Benevis, LLC   Statement Processing Services Agreement             $0.00
                                                St.Paul, MN 55117
                                           2835 Smith Avenue, Ste. 201                          Service Agreement (assist in negotiating
9    Apex Reimbursement Specialists                                              Benevis, LLC                                                     $258.00
                                              Baltimore, MD 21209                               PPO rates with payors for the Apple offices)
                                       3500 AMERICAN BLVD WEST STE
                                                                                                Software Maintenance and Software
10     AVTEX SOLUTIONS LLC                             300                       Benevis, LLC                                                       $0.00
                                                                                                Upgrades
                                             Bloomington, MN 55431
     Benevis Corp. and Benevis, LLC     1090 Northchase Pkwy. SE, Ste 150                       Management and Administrative Services
11                                                                              Benevis Corp.                                                       $0.00
       and Benevis Affiliates, LLC             Marietta, GA 30067                               Agreement
                                        1090 Northchase Pkwy. SE, Ste 150
12      Benevis Informatics, LLC                                                Benevis Corp.   Software License Agreement                          $0.00
                                               Marietta, GA 30067
        Benevis Informatics, LLC        1090 Northchase Pkwy. SE, Ste 150
13                                                                              Benevis Corp.   Software License Agreement                          $0.00
              ("Licensor")                     Marietta, GA 30067
                                           200 PUBLIC SQUARE #2300
14        Benesch Friedlander                                                    Benevis, LLC   Legal Services                                   $3,161.00
                                            Cleveland, OH 44114-2378
                                     Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 9 of 39


                                                                                    DEBTOR
      NON-DEBTOR CONTRACT                  NON-DEBTOR CONTRACT                                                                                        CURE
#                                                                                 CONTRACT                            DESCRIPTION
         COUNTERPARTY                      COUNTERPARTY ADDRESS                                                                                      AMOUNT
                                                                                COUNTERPARTY
                                            1395 South Marietta Pkwy. SE         Benevis Affiliates,
15            Brandit, LLC                                                                             Service Agreement                                  $0.00
                                                 Marietta, GA 30067                    LLC
                                               1350 I St. NW, Ste. 800
16           Bockorny Group                                                         Benevis, LLC       Legal Services - DC lobbyist                       $0.00
                                               Washington, DC 20005
                                             Attn: Thomas D. Ritter, Esq.
17        Brown Rudnick LLP               601 Thirteenth Street, NW, Ste. 600       Benevis, LLC       Lobbyist Letter of Engagement - Connecticut        $0.00
                                               Washington, DC 20005
                                           Attn: Richard F. Davis President
18       Capitol Consultants, Inc.                  P.O. Box 1763                   Benevis, LLC       Lobbyist Agreement                                 $0.00
                                                 Columbia, SC 29202
     CT Coporation, a WoltersKluwer                 P O Box 4349
19                                                                                  Benevis, LLC       Legal Services                                  $8,684.84
                Company                      Carol Stream, IL 60197-4349
      Centurylink Communications,
                                              930 15th Street - 3rd Floor
20   LLC f/k/a Qwest Communications                                                 Benevis, LLC       Non-Standard Pricing Change Order               $2,490.38
                                                 Denver, CO 80202
              Company, LLC
                                          851 W CYPRESS CREEK ROAD
21                Citrix                                                            Benevis, LLC       Citrix Lease                                    $5,646.90
                                             Fort Lauderdale, FL 33309
     Comcast Cable Communications                  P.O. Box 37601                                      First Amendment to Comcast Enterprise
22                                                                                  Benevis Corp.                                                         $0.00
          Management, LLC                    Philadelphia, PA 19101-0601                               Services - Master Service Agreement
     Comcast Cable Communications                  P.O. Box 37601                                      First Amendment to Comcast Enterprise
23                                                                                  Benevis Corp.                                                         $0.00
          Management, LLC                    Philadelphia, PA 19101-0601                               Services - Master Service Agreement
     Comcast Cable Communications                  P.O. Box 37601                                      First Amendment to Comcast Enterprise
24                                                                                  Benevis Corp.                                                         $0.00
          Management, LLC                    Philadelphia, PA 19101-0601                               Services - Master Service Agreement
     Comcast Cable Communications                  P.O. Box 37601                                      First Amendment to Comcast Enterprise
25                                                                                  Benevis Corp.                                                       $537.71
          Management, LLC                    Philadelphia, PA 19101-0601                               Services - Master Service Agreement
     Comcast Cable Communications                  P.O. Box 37601                                      First Amendment to Comcast Enterprise
26                                                                                  Benevis Corp.                                                         $0.00
          Management, LLC                    Philadelphia, PA 19101-0601                               Services - Master Service Agreement
     Comcast Cable Communications                  P.O. Box 37601                                      First Amendment to Comcast Enterprise
27                                                                                  Benevis Corp.                                                         $0.00
          Management, LLC                    Philadelphia, PA 19101-0601                               Services - Master Service Agreement
     Comcast Cable Communications                  P.O. Box 37601                                      First Amendment to Comcast Enterprise
28                                                                                  Benevis Corp.                                                      $2,948.78
          Management, LLC                    Philadelphia, PA 19101-0601                               Services - Master Service Agreement
     Comcast Cable Communications                  P.O. Box 37601                                      First Amendment to Comcast Enterprise
29                                                                                  Benevis Corp.                                                         $0.00
          Management, LLC                    Philadelphia, PA 19101-0601                               Services - Master Service Agreement
     Comcast Cable Communications                  P.O. Box 37601                                      First Amendment to Comcast Enterprise
30                                                                                  Benevis Corp.                                                         $0.00
          Management, LLC                    Philadelphia, PA 19101-0601                               Services - Master Service Agreement


                                                                                2
                                   Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 10 of 39


                                                                               DEBTOR
     NON-DEBTOR CONTRACT                 NON-DEBTOR CONTRACT                                                                                 CURE
#                                                                             CONTRACT                         DESCRIPTION
        COUNTERPARTY                     COUNTERPARTY ADDRESS                                                                               AMOUNT
                                                                            COUNTERPARTY
     Comcast Cable Communications                P.O. Box 37601                                  First Amendment to Comcast Enterprise
31                                                                              Benevis Corp.                                                     $0.00
          Management, LLC                  Philadelphia, PA 19101-0601                           Services - Master Service Agreement
     Comcast Cable Communications                P.O. Box 37601                                  First Amendment to Comcast Enterprise
32                                                                              Benevis Corp.                                                     $0.00
          Management, LLC                  Philadelphia, PA 19101-0601                           Services - Master Service Agreement
     Comcast Cable Communications                P.O. Box 37601                                  First Amendment to Comcast Enterprise
33                                                                              Benevis Corp.                                                     $0.00
          Management, LLC                  Philadelphia, PA 19101-0601                           Services - Master Service Agreement
     Comcast Cable Communications                P.O. Box 37601                                  First Amendment to Comcast Enterprise
34                                                                              Benevis Corp.                                                     $0.00
          Management, LLC                  Philadelphia, PA 19101-0601                           Services - Master Service Agreement
     Comcast Cable Communications                P.O. Box 37601                                  First Amendment to Comcast Enterprise
35                                                                              Benevis Corp.                                                     $0.00
          Management, LLC                  Philadelphia, PA 19101-0601                           Services - Master Service Agreement
                                        601 108th Avenue NE, Suite 1000                          Business Services Agreement ("BSA") and
36     Concur Technologies, Inc.                                                Benevis, LLC                                                      $0.00
                                              Bellevue, WA 98004                                 Service Agreement
                                         111 VETERANS BOULEVARD
37      Cowan & Lemmon, LLP                       SUITE 1050                    Benevis, LLC     Legal Services                                   $0.00
                                              Metairie, LA 70005
                                        999 Oakmont Plaza Drive, Ste. 140
38         Cresa Global, Inc.                                                   Benevis Corp.    Master Services Agreement                        $0.00
                                              Westmont, IL 60559
                                          3475 Piedmont Road, Ste. 900                           First Amendment to Real Estate Broker
39         Cresa Global, Inc.                                                   Benevis, LLC                                                      $0.00
                                               Atlanta, GA 30305                                 Services Agreement
                                          3475 Piedmont Road, Ste. 900
40         Cresa Global, Inc.                                                   Benevis, LLC     Real Estate Brokerage Services Agreement         $0.00
                                               Atlanta, GA 30305
                                        1090 Northchase Pkwy. SE, Ste 150
41      Dale G. Mayfield, DMD                                                   Benevis, Corp.   Consulting Agreement                             $0.00
                                               Marietta, GA 30067
                                         901 S. MOPAC EXPRESSWAY
     Dalrymple, Shellhorse, Ellis &
42                                         BARTON OAKS PLAZA 1                  Benevis, LLC     Legal Services                               $2,227.05
           Diamond, LLP
                                                Austin, TX 78746
                                                 One Dell Way
43    Dell Financial Services, LLC                                              Benevis, LLC     Dell Computer Lease                        $218,798.25
                                             Round Rock, TX 78682
                                                 One Dell Way
44    Dell Financial Services, LLC                                              Benevis, LLC     Dell Computer Lease                         $31,692.94
                                             Round Rock, TX 78682
                                             Attn: National Accounts
                                                                                                 Commercial Customer Agreement -
45          DIRECTV, LLC                    2260 E. Imperial Highway            Benevis, LLC                                                 $32,885.67
                                                                                                 DirectTV
                                             El Segundo, CA 90245
                                           221 Main Street, Suite 1000
46          DocuSign, Inc.                                                      Benevis, LLC     Digital Signature application                    $0.00
                                            San Francisco, CA 94105


                                                                            3
                                  Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 11 of 39


                                                                                 DEBTOR
     NON-DEBTOR CONTRACT                NON-DEBTOR CONTRACT                                                                                    CURE
#                                                                               CONTRACT                        DESCRIPTION
        COUNTERPARTY                    COUNTERPARTY ADDRESS                                                                                  AMOUNT
                                                                              COUNTERPARTY
                                        736 HANOVER PLACE STE 200
47        Drewry Simmons                                                          Benevis, LLC    Legal Services                                   $0.00
                                              Carmel, IN 46032
                                       2300 Windy Ridge Parkway, Ste. 500
48   DS Services of America, Inc.                                                 Benevis, LLC    Service Agreement                            $15,335.89
                                               Atlanta, GA 30339
                                         303 COLORADO, SUITE 2300
49       DuBois, Bryant & C                                                       Benevis, LLC    Legal Services                                   $0.00
                                               Austin, TX 78701
      Ecova, Inc., a Washington         1313 N. Atlantic Street, Suite 5000
50                                                                                Benevis, LLC    Environmental waste disposal (DS Water)       $8,818.00
             corporation                      Spokane, WA 99201
                                           17701 COWAN SUITE 250
51        EDI Health Group                                                        NCDR, LLC       Dental Exchange and Claims Processing         $4,465.27
                                               Irvine, CA 92614
                                             5221 St. Augustine Road
52      Elite Facility Services                                                   Benevis, LLC    Facility Master Service Agreement            $48,144.57
                                              Jacksonville, FL 32207
                                          500 Northridge Road, Ste. 120
53             Esprigas                                                           Benevis, LLC    Supply Agreement                             $35,269.28
                                               Atlanta, GA 30350
                                          118 Spadina Avenue, Ste. 700                            Service Agreement (Terms & Conditions and
54             Firmex                                                             Benevis Corp.                                                    $0.00
                                           Toronto, Ontario M5V 2K4                               Order Form) - Lincoln Data Room
                                      1075 PEACHTREE ST NE SUITE 3500
55        Fisher & Phillips                                                       Benevis, LLC    Legal Services                                   $0.00
                                              Atlanta, GA 30309
                                        6900 COLLEGE BVD SUITE 840
56        Forbes Law Group                                                        Benevis, LLC    Legal Services                                 $340.00
                                            Overland Park, KS 66211
                                               115 Harvest Lane
57       Fort Point Strategie                                                     Benevis, LLC    Lobbying                                         $0.00
                                         Bridgeport, Massachusetts 2324
                                         1230 Peachtree Street, Ste. 1500
58        Frazier & Deeter                                                        Benevis Corp.   Tax and Accounting Services                   $8,500.00
                                               Atlanta, GA 30309
                                        3229 SUMMIT SQUARE PLACE,
                                                                                                  Review of their Executive Compensation
59     Hanna Resource Group                        SUITE 250                      Benevis, LLC                                                     $0.00
                                                                                                  Program for its senior staff
                                              Lexington, KY 40509
                                        2423 Maryland Avenue, Suite 100
60    Harris, Jones and Malone                                                    Benevis, LLC    Lobbyist - Lisa Jones                            $0.00
                                           Baltimore, Maryland 21218
                                      24 FEDERAL STREET 11TH FLOOR
61       Hamel Marcin Dunn                                                        Benevis, LLC    Legal Services                                  $90.00
                                              Boston, MA 2110
                                            1845 Satellite Blvd. #100
62         Hire Dynamics                                                          Benevis, LLC    Staffing Services                                $0.00
                                               Duluth, GA 30097




                                                                              4
                                   Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 12 of 39


                                                                                 DEBTOR
      NON-DEBTOR CONTRACT                  NON-DEBTOR CONTRACT                                                                                     CURE
#                                                                               CONTRACT                            DESCRIPTION
         COUNTERPARTY                      COUNTERPARTY ADDRESS                                                                                   AMOUNT
                                                                              COUNTERPARTY
                                                One Goodwin Square
63           Halloran & Sage                     225 Asylum Street                 Benevis, LLC      Legal Services                                  $545.00
                                                 Hartford, CT 6103
                                         211 W WACKER DRIVE STE 900 E
64               Hostway                                                           Benevis, LLC      Back-up and migration services                $28,645.76
                                                Chicago, IL 60606
                                                 500 W. Main Street
65            HumanaDental                                                         Benevis, LLC      Service Agreement                                 $0.00
                                                Louisville, KY 40202
                                           250 Williams Street, Suite E-100
66                INAP                                                             Benevis, LLC      IT                                                $0.00
                                                Atlanta, GA 30303
                                               177 Bovet Road, Suite 400
67              IntelePeer                                                         Benevis, LLC      On-Demand cloud based communication               $0.00
                                                 San Mateo, CA 94402
                                         1430 W PEACHTREE ST NW SUITE
68               iVision                                  425                      Benevis, LLC      IT                                            $60,250.00
                                                  Atlanta, GA 30309
                                           1133 WESTCHESTER AVENUE
69          Jackson Lewis P.C.                       SUITE S125                    Benevis, LLC      Legal Services                                    $0.00
                                               West Harrison, NY 10604
                                           40 NORTH CENTRAL AVENUE
70   Jones, Skelton & Hochuli, P.L.C.                SUITE 2700                    Benevis, LLC      Legal Services                                    $0.00
                                                  Phoenix, AZ 85004
                                            One Indiana Square, Suite 2800
71          Krieg DeVault LLP                                                      Benevis, LLC      Lobbyist                                          $0.00
                                              Indianapolis, Indiana 46204
                                           1 Lower Ragsdale Drive, Bldg. 2
72       LanguageLine Solutions                                                    Benevis, LLC      Service Agreement for Interpreters                $0.00
                                               Monterey, CA 933940
                                            111 West 19th Street, 5th Floor
73   Law 360 aka Portfolio Media, Inc.                                             Benevis, LLC      Subscription                                      $0.00
                                                New York, NY 10011
                                                 52 Sherwood Drive
74           LeadSpend, Inc.                                                       Benevis, LLC      Marketing Service Agreement                       $0.00
                                                Larchmont, NY 10538
                                                                                                     Advisory Services Agreement (401(k)
      Lockton Investment Advisors,
                                           3280 Peachtree Road NE, Ste 250                           Retirement Savings Plan) and Consulting
75     LLC aka Southeast Series of                                                 Benevis, LLC                                                        $0.00
                                                 Atlanta, GA 30305                                   Services Agreement for Health benefits and
        Lockton Companies, LLC
                                                                                                     BAA
                                              520 Pike Street, Ste. 2000                             Digital Call Marketplace - Look Listen
76         Marchex Sales, LLC                                                      Benevis, LLC                                                    $68,500.00
                                                 Seattle, WA 98101                                   Marketing Services
     McDermott Will & Emery LLP                   917 Prince Street
77                                                                                Benevis Holdings   Letter of Agreement - Lobbyist Support            $0.00
     and Schmidt Public Affairs LLC             Alexandria, VA 22314



                                                                              5
                                   Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 13 of 39


                                                                               DEBTOR
     NON-DEBTOR CONTRACT                 NON-DEBTOR CONTRACT                                                                                      CURE
#                                                                             CONTRACT                             DESCRIPTION
        COUNTERPARTY                     COUNTERPARTY ADDRESS                                                                                    AMOUNT
                                                                            COUNTERPARTY
                                       999 PEACHTREE STREET NE, SUITE
78          Meunier et.al                              1300                       Benevis, LLC        Legal Services                                  $0.00
                                                Atlanta, GA 30309
                                            55 Water Street, 32nd Floor
79             Mettel                                                             Benevis, LLC        IT Service Agreeement                       $11,206.63
                                               New York, NY 10041
                                                191 Spring Street
80            Mimecast                                                            Benevis, LLC        IT                                              $0.00
                                               Lexington, MA 2421
                                                 1701 Market St
81         Morgan Lewis                                                           Benevis, LLC        Legal Services                                  $0.00
                                             Philadelphia, PA 19103
                                            515 King Street, Suite 300
82    Multistate Associates, Inc                                                  Benevis, LLC        Legal Services - Government relations           $0.00
                                              Alexandria, VA 22314
                                           1320 Main Street 17th Floor
83      Nelson Mullins Riley                                                      Benevis, LLC        Legal Services                                  $0.00
                                              Columbia, SC 29201
                                            848 BATTERY STREET
84           OneLogin                                                             Benevis, LLC        IT                                              $0.00
                                            San Francisco, CA 94111
                                              500 Oracle Parkway                                      Oracle Cloud Services Agreement (Order
85      Oracle America, Inc.                                                      Benevis, LLC                                                        $0.00
                                           Redwood Shores, CA 94065                                   Form)
                                          707 SW Washington, Suite 200
86       Pacific Interpreters                                                     Benevis, LLC        Interpreting Services Agreement              $3,045.00
                                               Portland, OR 97205
                                          111 West 19th Street, 5th Floor
87         Portfolio Media                                                        Benevis, LLC        Legal services - Law 360 subscription           $0.00
                                              New York, NY 10011
                                               Attn: Jeffrey D. Clark
                                                                                Benevis Affiliates,
88     Practice Analytics, LLC                2057 NW 17th Avenue                                     Business Associate Agreement (BAA)          $19,716.00
                                                                                      LLC
                                                Camas, WA 98607
                                               Attn: Jeffrey D. Clark
                                                                                Benevis Affiliates,   Access Agreement and Promotional Pricing
89     Practice Analytics, LLC                2057 NW 17th Avenue                                                                                     $0.00
                                                                                      LLC             Addendum
                                                Camas, WA 98607
                                            One Penn Plaza, Suite 2832
90            Presidio                                                            Benevis, LLC        Scheduling Service                          $30,369.78
                                              New York, NY 10119
                                           8010 Roswell Road, Ste. 330
91     Prestige Staffing, LLC                                                     Benevis, LLC        Staffing Services Agreement                     $0.00
                                               Atlanta, GA 30350
                                           1111 Old Eagle School Road                                 Lease Agreement and attached Addendum
92       ProHealth Capital                                                        Benevis Corp.                                                       $0.00
                                                Wayne, PA 19087                                       (for OMNICAM connect, CEREC AC)
                                                99 Grayrock Road
93         RDS Contract                                                           NCDR, LLC           IT                                              $0.00
                                                 Clinton, NJ 8809


                                                                            6
                                     Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 14 of 39


                                                                                     DEBTOR
       NON-DEBTOR CONTRACT                   NON-DEBTOR CONTRACT                                                                                        CURE
#                                                                                   CONTRACT                              DESCRIPTION
          COUNTERPARTY                       COUNTERPARTY ADDRESS                                                                                      AMOUNT
                                                                                  COUNTERPARTY
                                            8024 Glenwood Avenue, Suite 200
94     Regency Office Products, LLC                                                     Benevis, LLC        Office Supplies                             $20,619.09
                                                   Raleigh, NC 27612
                                              506 West 14th Street, Suite A
95              Riggs & Ray                                                             Benevis, LLC        Legal Services                                  $0.00
                                                  Austin, Texas 78701
                                                  500 14th Street NW
96           Robbins, Ross et al                                                        Benevis, LLC        Legal Services                                  $0.00
                                                 Atlanta, Georgia 30318
                                                 3645 Clearview Parkway
97            SafeDividers.com                                                          Benevis, LLC        Order for PPE                                   $0.00
                                                   Doraville, GA 30340
                                                 1608 OAK FOREST DR
98      Sedadent Anesthesia Services                                                    Benevis LLC         Services Agreement                              $0.00
                                                 Round Rock, TX 78681
                                              271 W 3RD ST N SUITE 600
99     Sedgwick Claims Management                                                       Benevis, LLC        Legal Services                                  $0.00
                                                  Wichita, KS 67202
                                                3854 Broadmoor Ave. SE
100            Service Express                                                          Benevis, LLC        IT                                              $0.00
                                                 Grand Rapid, MI 49512
                                                    18 E. 16th Street
101            Service Channel                                                          Benevis, LLC        Facility Services                               $0.00
                                                  New York, NY 10003
                                             ONE CONSTITUTION PLAZA
102         Shipman & Goodwin                                                           Benevis, LLC        Legal Services                               $2,368.00
                                               Hartford, CT 06103-1919
                                                  7 Times Square #1700                    LT Smile          Consulting Agreement (Strategic
103          Sloane & Company                                                                                                                               $0.00
                                                  New York, NY 10036                     Corporation        Communications Counsel)
                                                ONE ARIZONA CENTER
104         SNELL & WILMER                                                              Benevis, LLC        Legal Services                               $3,670.00
                                                 Phoenix, AZ 85004-2202
          Staff Care, Inc., an AMN         8840 Cypress Waters Blvd., Suite 300                             Agreement for Locum Tenens Coverage by
105                                                                                     Benevis LLC                                                       $313.00
            Healthcare company                      Dallas, TX 75019                                        Staff Care, Inc.
                                             201 St. Charles Ave, Suite 3201
106            Steeg Law Firm                                                           Benevis LLC         Legal Services                                  $0.00
                                             New Orleans, Louisiana 70170
      Stericycle Enviromental Solutions,         5151 San Felipe, #1000                                     Stericycle Emergency Response Service
107                                                                                     Benevis Corp.                                                       $0.00
                     Inc.                          Houston, TX 77056                                        Agreement
                                                4010 Commercial Avenue
108            Stericycle, Inc.                                                         Benevis, LLC        Amendment to Master Services Agreement      $54,794.51
                                                  Northbrook, IL 60605
                                                4010 Commercial Avenue
109            Stericycle, Inc.                                                         Benevis, LLC        Master Services Agreement                     $256.78
                                                  Northbrook, IL 60605
                                                 601 E. Daily Drive, #215             Benevis Affiliates,
110         The CDI Group, Inc.                                                                             CDI Affiliates Master Services Agreement        $0.00
                                                  Camarillo, CA 93010                       LLC



                                                                                  7
                                   Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 15 of 39


                                                                                DEBTOR
      NON-DEBTOR CONTRACT                 NON-DEBTOR CONTRACT                                                                                        CURE
#                                                                              CONTRACT                             DESCRIPTION
         COUNTERPARTY                     COUNTERPARTY ADDRESS                                                                                      AMOUNT
                                                                             COUNTERPARTY
                                              601 E. Daily Drive, #215
111        The CDI Group, Inc.                                                     Benevis LLC         Services Agreement - Dental Discount Plan         $0.00
                                               Camarillo, CA 93010
                                               610 Opperman Drive
       Thompson Reuters (aka West                                                                      Order form for Legal Tracker montly
112                                              P.O. Box 64833                    Benevis, LLC                                                       $3,015.00
         Publishing Corporation)                                                                       subscription
                                              Eagan, MN 55123-1803
      TIAA Commercial Finance, Inc.             10 Waterview Blvd.                                     Lease Agreement and attached Addendum
113                                                                                Benevis Corp.                                                     $13,048.06
      (Supplier is Henry Schein, Inc.)          Parsippany, NJ 7054                                    (for 7 CEREC AC WITH OMNICAM)
                                                                                                       Service Agreement - Tribridge will provide
                                         4830 W. Kennedy Blvd., Suite 890
114              Tribridge                                                         Benevis, LLC        on-going support needs for Microsoft              $0.00
                                                Tampa, FL 33609
                                                                                                       Dynamics
                                             1699 Wall Street, Ste. 506
115    United Dental Staffing, LLC,                                                Benevis LLC         Staffing Company for MD and CT markets.           $0.00
                                              Mount Prospect, Illinois
                                              Attn: Legal Department
                                                                                                       Master Subscription Agreement for Verian
116     Verian Technologies, LLC               1245 Rosemont Drive                 Benevis, LLC                                                          $0.00
                                                                                                       Software Services
                                                FortMill, SC 29707
                                          1410 FOREST DRIVE SUITE 26
117   von Diezelski & Turgeon, LLC                                                 Benevis, LLC        Legal Services                                    $0.00
                                               Annapolis, MD 21403
                                          191 Peachtree St. NE, Suite 3900
118       Weathington McGrew,                                                      Benevis, LLC        Legal Services                                    $0.00
                                              Atlanta, Georgia 30303
                                            701 8th Street NW, 5th Floor
119          William & Jensen                                                      Benevis, LLC        Lobbyist                                          $0.00
                                              Washington, DC 20001
                                                   P.O. Box 651
120             Wise Carter                                                        Benevis, LLC        Legal Services                                    $0.00
                                             Jackson, Mississippi 39205
                                                 PO BOX 14125
121           Woods, Rogers                                                        Benevis, LLC        Legal Services                                $48,988.50
                                             Roanoke, VA 24038-4125
                                                 112 W Monroe St
122    BMO HARRIS BANK, N.A                                                        Benevis, LLC        Credit Agreement                                  $0.00
                                                 Chicago, IL 60604
      NEW MOUNTAIN FINANCE                     789 7th Ave, 48th Fl
123                                                                                Benevis, LLC        Credit Agreement                                  $0.00
          CORPORATION                          New York, NY 10021
                                                                                  Benevis, LLC,
      Management and Administrative      1090 Northchase Pkwy. SE, Ste 150       Benevis Affiliates,
124                                                                                                    Corporate Management Services Agreement           $0.00
           Services Agreement                   Marietta, GA 30067               LLC and Benevis
                                                                                      Corp.




                                                                             8
                                   Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 16 of 39


                                                                               DEBTOR
      NON-DEBTOR CONTRACT                NON-DEBTOR CONTRACT                                                                                          CURE
#                                                                             CONTRACT                             DESCRIPTION
         COUNTERPARTY                    COUNTERPARTY ADDRESS                                                                                        AMOUNT
                                                                            COUNTERPARTY
                                                                                                      06.29.2020 - Records Transfer Agreement -
      Alden Bridge Dental, P.C. - Dale   8000 Research Forest Dr, Ste 350       Benevis Affiliates,
125                                                                                                   Chaitra Shanthagowda Arakere, D.M.D. And           $0.00
         G. Mayfield, Dmd, Owner         The Woodlands, TX 77382-1505                 LLC
                                                                                                      Dale G. Mayfield, D.M.D.
      Alden Bridge Dental, P.C. - Dale   8000 Research Forest Dr, Ste 350       Benevis Affiliates,   02.20.2015 - Amendment To Employment
126                                                                                                                                                      $0.00
         G. Mayfield, Dmd, Owner         The Woodlands, TX 77382-1505                 LLC             Agreement - George F. Barratt, Dds
      Alden Bridge Dental, P.C. - Dale   8000 Research Forest Dr, Ste 350       Benevis Affiliates,
127                                                                                                   02.20.2015 - Asset Purchase Agreement              $0.00
         G. Mayfield, Dmd, Owner         The Woodlands, TX 77382-1505                 LLC
      Alden Bridge Dental, P.C. - Dale   8000 Research Forest Dr, Ste 350       Benevis Affiliates,
128                                                                                                   02.20.2015 - Baa                                   $0.00
         G. Mayfield, Dmd, Owner         The Woodlands, TX 77382-1505                 LLC
      Alden Bridge Dental, P.C. - Dale   8000 Research Forest Dr, Ste 350       Benevis Affiliates,
129                                                                                                   02.20.2015 - Bill Of Sale And Assignment           $0.00
         G. Mayfield, Dmd, Owner         The Woodlands, TX 77382-1505                 LLC
      Alden Bridge Dental, P.C. - Dale   8000 Research Forest Dr, Ste 350       Benevis Affiliates,   02.20.2015 - Buy-Sell Option Agreement -
130                                                                                                                                                      $0.00
         G. Mayfield, Dmd, Owner         The Woodlands, TX 77382-1505                 LLC             George F. Barratt, Dds
      Alden Bridge Dental, P.C. - Dale   8000 Research Forest Dr, Ste 350       Benevis Affiliates,   02.20.2015 - Employment Agreement -
131                                                                                                                                                      $0.00
         G. Mayfield, Dmd, Owner         The Woodlands, TX 77382-1505                 LLC             George F. Barratt, Dds
      Alden Bridge Dental, P.C. - Dale   8000 Research Forest Dr, Ste 350       Benevis Affiliates,
132                                                                                                   02.20.2015 - Pbsa                                  $0.00
         G. Mayfield, Dmd, Owner         The Woodlands, TX 77382-1505                 LLC
      Alden Bridge Dental, P.C. - Dale   8000 Research Forest Dr, Ste 350       Benevis Affiliates,   02.20.2015 - Professional Assets Transfer
133                                                                                                                                                      $0.00
         G. Mayfield, Dmd, Owner         The Woodlands, TX 77382-1505                 LLC             Agreement
      Alden Bridge Dental, P.C. - Dale   8000 Research Forest Dr, Ste 350       Benevis Affiliates,
134                                                                                                   02.20.2015 - Professional Servies Agreement        $0.00
         G. Mayfield, Dmd, Owner         The Woodlands, TX 77382-1505                 LLC
      Alden Bridge Dental, P.C. - Dale   8000 Research Forest Dr, Ste 350       Benevis Affiliates,   02.20.2015 - Transition Equipment Lease
135                                                                                                                                                      $0.00
         G. Mayfield, Dmd, Owner         The Woodlands, TX 77382-1505                 LLC             Agreement
      Alden Bridge Dental, P.C. - Dale   8000 Research Forest Dr, Ste 350       Benevis Affiliates,   02.20.2015 - Transition Practie Business
136                                                                                                                                                      $0.00
         G. Mayfield, Dmd, Owner         The Woodlands, TX 77382-1505                 LLC             Services Agreement
      Alden Bridge Dental, P.C. - Dale   8000 Research Forest Dr, Ste 350       Benevis Affiliates,
137                                                                                                   02.20.2015 - Transition Security Agreement         $0.00
         G. Mayfield, Dmd, Owner         The Woodlands, TX 77382-1505                 LLC
                                                                                                      03.19.2015 - Amendment 1 To The Asset
      Alden Bridge Dental, P.C. - Dale   8000 Research Forest Dr, Ste 350       Benevis Affiliates,
138                                                                                                   Purchase Agreement - George F. Barratt,            $0.00
         G. Mayfield, Dmd, Owner         The Woodlands, TX 77382-1505                 LLC
                                                                                                      Dds
      Alden Bridge Dental, P.C. - Dale   8000 Research Forest Dr, Ste 350       Benevis Affiliates,   05.05.2020 - Letter Of Resignation - Chaitra
139                                                                                                                                                      $0.00
         G. Mayfield, Dmd, Owner         The Woodlands, TX 77382-1505                 LLC             Shanthagowda Arakere, D.M.D.
                                                                                                      05.05.2020 - Notice To Exercise Of Option
      Alden Bridge Dental, P.C. - Dale   8000 Research Forest Dr, Ste 350       Benevis Affiliates,
140                                                                                                   To Purchase Shares - Chaitra Shanthagowda          $0.00
         G. Mayfield, Dmd, Owner         The Woodlands, TX 77382-1505                 LLC
                                                                                                      Arakere, D.M.D. And Dr. Mayfield


                                                                            9
                                   Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 17 of 39


                                                                               DEBTOR
       NON-DEBTOR CONTRACT               NON-DEBTOR CONTRACT                                                                                      CURE
#                                                                             CONTRACT                          DESCRIPTION
          COUNTERPARTY                   COUNTERPARTY ADDRESS                                                                                    AMOUNT
                                                                            COUNTERPARTY
                                                                                                   05.05.2020 - Separation And Release
      Alden Bridge Dental, P.C. - Dale   8000 Research Forest Dr, Ste 350    Benevis Affiliates,
141                                                                                                Agreement - Chaitra Shanthagowda Arakere,         $0.00
         G. Mayfield, Dmd, Owner         The Woodlands, TX 77382-1505              LLC
                                                                                                   D.M.D.
      Alden Bridge Dental, P.C. - Dale   8000 Research Forest Dr, Ste 350    Benevis Affiliates,   05.05.2020 - Written Action Of The Director
142                                                                                                                                                  $0.00
         G. Mayfield, Dmd, Owner         The Woodlands, TX 77382-1505              LLC             Of Alden Bridge Dental, P.C. - Dr. Mayfield
                                                                                                   05.05.2020 - Written Action Of The Sole
      Alden Bridge Dental, P.C. - Dale   8000 Research Forest Dr, Ste 350    Benevis Affiliates,
143                                                                                                Shareholder Of Alden Bridge Dental, P.C. -        $0.00
         G. Mayfield, Dmd, Owner         The Woodlands, TX 77382-1505              LLC
                                                                                                   Dr. Mayfield
      Alden Bridge Dental, P.C. - Dale   8000 Research Forest Dr, Ste 350    Benevis Affiliates,
144                                                                                                PBSA & Related Agreements                         $0.00
         G. Mayfield, Dmd, Owner         The Woodlands, TX 77382-1505              LLC
      Alden Bridge Dental, P.C. - Dale   8000 Research Forest Dr, Ste 350    Benevis Affiliates,   Not Dated - Resignation And Stock Power -
145                                                                                                                                                  $0.00
         G. Mayfield, Dmd, Owner         The Woodlands, TX 77382-1505              LLC             Chaitra Shanthagowda Arakere, D.M.D.
      Alleghany Highlands Dental Care,       6084 Sam Snead Hwy              Benevis Affiliates,
146                                                                                                PBSA & Related Agreements                         $0.00
       P.C. - Tu M. Tran, Dds, Owner         Hot Springs, VA 24445                 LLC
      Alleghany Highlands Dental Care,       6084 Sam Snead Hwy              Benevis Affiliates,
147                                                                                                03.08.2017 - Sargent Associate Agreement          $0.00
       P.C. - Tu M. Tran, Dds, Owner         Hot Springs, VA 24445                 LLC
      Alleghany Highlands Dental Care,       6084 Sam Snead Hwy              Benevis Affiliates,   02.27.2015 - Amendment To Diamond
148                                                                                                                                                  $0.00
       P.C. - Tu M. Tran, Dds, Owner         Hot Springs, VA 24445                 LLC             Employment Agreement
      Alleghany Highlands Dental Care,       6084 Sam Snead Hwy              Benevis Affiliates,   01.01.2016 - Diamond Employment
149                                                                                                                                                  $0.00
       P.C. - Tu M. Tran, Dds, Owner         Hot Springs, VA 24445                 LLC             Agreement - Amendment 3
      Alleghany Highlands Dental Care,       6084 Sam Snead Hwy              Benevis Affiliates,
150                                                                                                10.03.2014 - Credit And Security Agreement        $0.00
       P.C. - Tu M. Tran, Dds, Owner         Hot Springs, VA 24445                 LLC
      Alleghany Highlands Dental Care,       6084 Sam Snead Hwy              Benevis Affiliates,
151                                                                                                10.03.2014 - Pbsa                                 $0.00
       P.C. - Tu M. Tran, Dds, Owner         Hot Springs, VA 24445                 LLC
      Alleghany Highlands Dental Care,       6084 Sam Snead Hwy              Benevis Affiliates,
152                                                                                                10.16.2015 - Amended Pbsa                         $0.00
       P.C. - Tu M. Tran, Dds, Owner         Hot Springs, VA 24445                 LLC
      Alleghany Highlands Dental Care,       6084 Sam Snead Hwy              Benevis Affiliates,
153                                                                                                12.11.2015 - Line Of Credit Promissory Note       $0.00
       P.C. - Tu M. Tran, Dds, Owner         Hot Springs, VA 24445                 LLC
                                                                                                   12.11.2015 - Termination And Settlement
                                                                                                   Agreement - Adam Plaster, D.D.S. (Dentist),
      Alleghany Highlands Dental Care,       6084 Sam Snead Hwy              Benevis Affiliates,   Tu M. Tran, D.D.S. (Option Holder),
154                                                                                                                                                  $0.00
       P.C. - Tu M. Tran, Dds, Owner         Hot Springs, VA 24445                 LLC             Benevis, LLC (Benevis), Alleghany
                                                                                                   Highlands Dental Care, P.C.(Pc), And Psbb,
                                                                                                   P.C. (Psbb)




                                                                            10
                                   Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 18 of 39


                                                                          DEBTOR
       NON-DEBTOR CONTRACT               NON-DEBTOR CONTRACT                                                                                 CURE
#                                                                        CONTRACT                          DESCRIPTION
          COUNTERPARTY                   COUNTERPARTY ADDRESS                                                                               AMOUNT
                                                                       COUNTERPARTY
                                                                                              10.16.2015 - Assignment And Exercise Of
      Alleghany Highlands Dental Care,       6084 Sam Snead Hwy         Benevis Affiliates,   Buy-Sell Option Agreement - Dr. Tran
155                                                                                                                                             $0.00
       P.C. - Tu M. Tran, Dds, Owner         Hot Springs, VA 24445            LLC             (Assignor) To Adam Plaster (Assignee), And
                                                                                              Martin J. Diamond, Dds (Shareholder)
      Alleghany Highlands Dental Care,       6084 Sam Snead Hwy         Benevis Affiliates,   10.16.2015 - Buy Sell Opton Agreement -
156                                                                                                                                             $0.00
       P.C. - Tu M. Tran, Dds, Owner         Hot Springs, VA 24445            LLC             Adam Plaster, Dds And Tu M. Tran, Dds
      Alleghany Highlands Dental Care,       6084 Sam Snead Hwy         Benevis Affiliates,   10.16.2015 - Diamond Employment
157                                                                                                                                             $0.00
       P.C. - Tu M. Tran, Dds, Owner         Hot Springs, VA 24445            LLC             Agreement And Amendment
      Alleghany Highlands Dental Care,       6084 Sam Snead Hwy         Benevis Affiliates,
158                                                                                           10.16.2015 - Plaster Employment Agreement         $0.00
       P.C. - Tu M. Tran, Dds, Owner         Hot Springs, VA 24445            LLC
      Alleghany Highlands Dental Care,       6084 Sam Snead Hwy         Benevis Affiliates,   10.16.2015 - Stock Option Exercise And
159                                                                                                                                             $0.00
       P.C. - Tu M. Tran, Dds, Owner         Hot Springs, VA 24445            LLC             Waiver Agreement - Martin J. Diamond, Dds
                                                                                              3.31.2019 - Notice Of Exercise Of Option To
                                                                                              Purchase Shares -Austin Blvd, Family
      Austin Blvd. Family Dental, P.C,      101 Austin Blvd, Ste 100    Benevis Affiliates,
160                                                                                           Dental, P.C. (Pc), Alan S. Martin, D.D.S.         $0.00
      Dale G. Mayfield, Dmd, Owner          Red Oak, TX 75154-4666            LLC
                                                                                              (Shareholder) And Dale G. Mayfield,
                                                                                              D.M.D. (Potential Purchaser)
                                                                                              07.24.2020 - Notice To The Texas State
      Austin Blvd. Family Dental, P.C,      101 Austin Blvd, Ste 100    Benevis Affiliates,
161                                                                                           Board Of Dental Examiners Re: Notice Of           $0.00
      Dale G. Mayfield, Dmd, Owner          Red Oak, TX 75154-4666            LLC
                                                                                              Entering A Records Transfer Agreement
      Austin Blvd. Family Dental, P.C,      101 Austin Blvd, Ste 100    Benevis Affiliates,
162                                                                                           03.31.2017 - Asset Purchase Agreement             $0.00
      Dale G. Mayfield, Dmd, Owner          Red Oak, TX 75154-4666            LLC
      Austin Blvd. Family Dental, P.C,      101 Austin Blvd, Ste 100    Benevis Affiliates,   03.31.2017 - Buy-Sell Option Agreement -
163                                                                                                                                             $0.00
      Dale G. Mayfield, Dmd, Owner          Red Oak, TX 75154-4666            LLC             Dr. Mayfield, As Potential Purchasr
      Austin Blvd. Family Dental, P.C,      101 Austin Blvd, Ste 100    Benevis Affiliates,
164                                                                                           03.31.2017 - Employee Services Agreement          $0.00
      Dale G. Mayfield, Dmd, Owner          Red Oak, TX 75154-4666            LLC
      Austin Blvd. Family Dental, P.C,      101 Austin Blvd, Ste 100    Benevis Affiliates,   03.31.2017 - Employment Agreement - Alan
165                                                                                                                                             $0.00
      Dale G. Mayfield, Dmd, Owner          Red Oak, TX 75154-4666            LLC             J. Martin, Dds
      Austin Blvd. Family Dental, P.C,      101 Austin Blvd, Ste 100    Benevis Affiliates,
166                                                                                           03.31.2017 - Pbsa                                 $0.00
      Dale G. Mayfield, Dmd, Owner          Red Oak, TX 75154-4666            LLC
      Austin Blvd. Family Dental, P.C,      101 Austin Blvd, Ste 100    Benevis Affiliates,
167                                                                                           03.31.2017 - Transition Services Agreement        $0.00
      Dale G. Mayfield, Dmd, Owner          Red Oak, TX 75154-4666            LLC
                                                                                              03.31.2019 - Records Transfer Agreement -
      Austin Blvd. Family Dental, P.C,      101 Austin Blvd, Ste 100    Benevis Affiliates,
168                                                                                           Alan S. Martin, Dds And Dale G. Mayfield,         $0.00
      Dale G. Mayfield, Dmd, Owner          Red Oak, TX 75154-4666            LLC
                                                                                              Ddm



                                                                       11
                                    Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 19 of 39


                                                                             DEBTOR
      NON-DEBTOR CONTRACT                 NON-DEBTOR CONTRACT                                                                                 CURE
#                                                                          CONTRACT                          DESCRIPTION
         COUNTERPARTY                     COUNTERPARTY ADDRESS                                                                               AMOUNT
                                                                         COUNTERPARTY
      Austin Blvd. Family Dental, P.C,       101 Austin Blvd, Ste 100     Benevis Affiliates,
169                                                                                             PBSA & Related Agreements                        $0.00
      Dale G. Mayfield, Dmd, Owner           Red Oak, TX 75154-4666             LLC
                                                                                                02.09.2016 - Notice Of Nonrenewal Of
      Baseline Dental, Pc, - Christine     2030 W Baseline Rd, Ste 176
170                                                                           Benevis LLC       Employment Agreement - Ashkan Eskandari,         $0.00
        Nguyen Fink, Dds, Owner                Phoenix, AZ 85041
                                                                                                Dmd
      Baseline Dental, Pc, - Christine     2030 W Baseline Rd, Ste 176                          02.13.2015 - Asset Purchase Agreement -
171                                                                           Benevis LLC                                                        $0.00
        Nguyen Fink, Dds, Owner                Phoenix, AZ 85041                                Ashkan Eskandari, Dmd
      Baseline Dental, Pc, - Christine     2030 W Baseline Rd, Ste 176                          02.13.2015 - Assignment And Assumption
172                                                                           Benevis LLC                                                        $0.00
        Nguyen Fink, Dds, Owner                Phoenix, AZ 85041                                Agreement - Ashkan Eskandari, Dmd
      Baseline Dental, Pc, - Christine     2030 W Baseline Rd, Ste 176                          02.13.2015 - Bill Of Sale And Assignment -
173                                                                           Benevis LLC                                                        $0.00
        Nguyen Fink, Dds, Owner                Phoenix, AZ 85041                                Ashkan Eskandari, Dmd
      Baseline Dental, Pc, - Christine     2030 W Baseline Rd, Ste 176
174                                                                           Benevis LLC       02.13.2015 - Credit And Security Agreement       $0.00
        Nguyen Fink, Dds, Owner                Phoenix, AZ 85041
      Baseline Dental, Pc, - Christine     2030 W Baseline Rd, Ste 176                          02.13.2015 - Employment Agreement -
175                                                                           Benevis LLC                                                        $0.00
        Nguyen Fink, Dds, Owner                Phoenix, AZ 85041                                Ashkan Eskandari, Dmd
      Baseline Dental, Pc, - Christine     2030 W Baseline Rd, Ste 176
176                                                                           Benevis LLC       02.13.2015 - Equipment Lease Agreement           $0.00
        Nguyen Fink, Dds, Owner                Phoenix, AZ 85041
      Baseline Dental, Pc, - Christine     2030 W Baseline Rd, Ste 176                          02.13.2015 - Practice Business Sercies
177                                                                           Benevis LLC                                                        $0.00
        Nguyen Fink, Dds, Owner                Phoenix, AZ 85041                                Agreement
      Baseline Dental, Pc, - Christine     2030 W Baseline Rd, Ste 176
178                                                                           Benevis LLC       02.13.2015 - Transition Services Agreement       $0.00
        Nguyen Fink, Dds, Owner                Phoenix, AZ 85041
                                                                                                04.12.2017 - First Amendment To
      Baseline Dental, Pc, - Christine     2030 W Baseline Rd, Ste 176
179                                                                           Benevis LLC       Employment Agreement - Kamran Jafari,            $0.00
        Nguyen Fink, Dds, Owner                Phoenix, AZ 85041
                                                                                                Dds
      Baseline Dental, Pc, - Christine     2030 W Baseline Rd, Ste 176                          09.05.2017 - Amended Pbsa - Christine
180                                                                           Benevis LLC                                                        $0.00
        Nguyen Fink, Dds, Owner                Phoenix, AZ 85041                                Nguyen Fink, Dds
      Baseline Dental, Pc, - Christine     2030 W Baseline Rd, Ste 176                          09.05.2017 - Buy-Sell Option Agreement -
181                                                                           Benevis LLC                                                        $0.00
        Nguyen Fink, Dds, Owner                Phoenix, AZ 85041                                Christine Nguyen Fink, Dds
      Baseline Dental, Pc, - Christine     2030 W Baseline Rd, Ste 176                          09.05.2017 - Employmnet Agreement -
182                                                                           Benevis LLC                                                        $0.00
        Nguyen Fink, Dds, Owner                Phoenix, AZ 85041                                Christine Nguyen Fink, Dds
      Baseline Dental, Pc, - Christine     2030 W Baseline Rd, Ste 176                          09.05.2017 - Stock Power - Dale G.
183                                                                           Benevis LLC                                                        $0.00
        Nguyen Fink, Dds, Owner                Phoenix, AZ 85041                                Mayfield, Dmd To Christine Nguyen, Dds
      Baseline Dental, Pc, - Christine     2030 W Baseline Rd, Ste 176                          06.28.2016 - Notice Of Exercise Of Option
184                                                                           Benevis LLC                                                        $0.00
        Nguyen Fink, Dds, Owner                Phoenix, AZ 85041                                To Purchase Shares - Dale G. Mayfield, Dmd




                                                                         12
                                    Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 20 of 39


                                                                            DEBTOR
      NON-DEBTOR CONTRACT                 NON-DEBTOR CONTRACT                                                                             CURE
#                                                                          CONTRACT                      DESCRIPTION
         COUNTERPARTY                     COUNTERPARTY ADDRESS                                                                           AMOUNT
                                                                         COUNTERPARTY
      Baseline Dental, Pc, - Christine     2030 W Baseline Rd, Ste 176                      07.06.2016 - Employment Agreement -
185                                                                           Benevis LLC                                                    $0.00
        Nguyen Fink, Dds, Owner                Phoenix, AZ 85041                            Kamran Jafari, Dds
      Baseline Dental, Pc, - Christine     2030 W Baseline Rd, Ste 176
186                                                                           Benevis LLC   PBSA & Related Agreements                        $0.00
        Nguyen Fink, Dds, Owner                Phoenix, AZ 85041
      Bethel Dental Associates, P.C. -        1194 Big Bethel Rd
187                                                                           Benevis LLC   PBSA & Related Agreements                        $0.00
         Tu M. Tran, Dds, Owner             Hampton, VA 23666-1906
      Bethel Dental Associates, P.C. -        1194 Big Bethel Rd                            10.07.2019 - Resignation And Stock Power -
188                                                                           Benevis LLC                                                    $0.00
         Tu M. Tran, Dds, Owner             Hampton, VA 23666-1906                          Emmanuel Amoah, Dds
                                                                                            10.14.2019 - Notice Of Exercise Of Option
      Bethel Dental Associates, P.C. -        1194 Big Bethel Rd
189                                                                           Benevis LLC   To Purchase Shares - Tu M. Tran, Dds To          $0.00
         Tu M. Tran, Dds, Owner             Hampton, VA 23666-1906
                                                                                            Emmanuel Amoah, Dds
      Bethel Dental Associates, P.C. -        1194 Big Bethel Rd
190                                                                           Benevis LLC   10.23.2015 - Bill Of Sale                        $0.00
         Tu M. Tran, Dds, Owner             Hampton, VA 23666-1906
                                                                                            10.23.2015 - Buy-Sell Option Agreement -
      Bethel Dental Associates, P.C. -        1194 Big Bethel Rd
191                                                                           Benevis LLC   Emmanuel Amoah, Dds And Tu M. Tran,              $0.00
         Tu M. Tran, Dds, Owner             Hampton, VA 23666-1906
                                                                                            Dds
      Bethel Dental Associates, P.C. -        1194 Big Bethel Rd
192                                                                           Benevis LLC   10.23.2015 - Credit And Security Agreement       $0.00
         Tu M. Tran, Dds, Owner             Hampton, VA 23666-1906
      Bethel Dental Associates, P.C. -        1194 Big Bethel Rd
193                                                                           Benevis LLC   10.23.2015 - Employee Services Agreement         $0.00
         Tu M. Tran, Dds, Owner             Hampton, VA 23666-1906
      Bethel Dental Associates, P.C. -        1194 Big Bethel Rd                            10.23.2015 - Employment Agreement -
194                                                                           Benevis LLC                                                    $0.00
         Tu M. Tran, Dds, Owner             Hampton, VA 23666-1906                          Emmanuel Amoah, Dds
      Bethel Dental Associates, P.C. -        1194 Big Bethel Rd
195                                                                           Benevis LLC   10.23.2015 - Equipment Lease Agreement           $0.00
         Tu M. Tran, Dds, Owner             Hampton, VA 23666-1906
      Bethel Dental Associates, P.C. -        1194 Big Bethel Rd
196                                                                           Benevis LLC   10.23.2015 - Pbsa                                $0.00
         Tu M. Tran, Dds, Owner             Hampton, VA 23666-1906
      Bethel Dental Associates, P.C. -        1194 Big Bethel Rd                            10.23.2015 - Professional Assets Transfer
197                                                                           Benevis LLC                                                    $0.00
         Tu M. Tran, Dds, Owner             Hampton, VA 23666-1906                          And Custodian Agreement
      Bethel Dental Associates, P.C. -        1194 Big Bethel Rd                            10.23.2015 - Promissory Note - Emmanuel
198                                                                           Benevis LLC                                                    $0.00
         Tu M. Tran, Dds, Owner             Hampton, VA 23666-1906                          Amoah, Dds
      Bethel Dental Associates, P.C. -        1194 Big Bethel Rd                            10.23.2015 - Promissory Note Payment
199                                                                           Benevis LLC                                                    $0.00
         Tu M. Tran, Dds, Owner             Hampton, VA 23666-1906                          Direction And Authorization
      Bethel Dental Associates, P.C. -        1194 Big Bethel Rd
200                                                                           Benevis LLC   10.23.2015 - Transition Services Agreement       $0.00
         Tu M. Tran, Dds, Owner             Hampton, VA 23666-1906




                                                                         13
                                    Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 21 of 39


                                                                            DEBTOR
       NON-DEBTOR CONTRACT                NON-DEBTOR CONTRACT                                                                                CURE
#                                                                         CONTRACT                          DESCRIPTION
          COUNTERPARTY                    COUNTERPARTY ADDRESS                                                                              AMOUNT
                                                                        COUNTERPARTY
      Casas Adobe Dental Office, P.C. -     5601 N Oracle Rd, Ste 121    Benevis Affiliates,
201                                                                                            PBSA & Related Agreements                        $0.00
       Dale G. Mayfield, Dmd, Owner          Tucson, AZ 85704-3980             LLC
      Casas Adobe Dental Office, P.C. -     5601 N Oracle Rd, Ste 121    Benevis Affiliates,
202                                                                                            08.17.2018 - First Amendment To Pbsa             $0.00
       Dale G. Mayfield, Dmd, Owner          Tucson, AZ 85704-3980             LLC
      Casas Adobe Dental Office, P.C. -     5601 N Oracle Rd, Ste 121    Benevis Affiliates,   08.17.2018 - Notice Of Exercise Of Option
203                                                                                                                                             $0.00
       Dale G. Mayfield, Dmd, Owner          Tucson, AZ 85704-3980             LLC             To Purchase Shares
      Casas Adobe Dental Office, P.C. -     5601 N Oracle Rd, Ste 121    Benevis Affiliates,   08.17.2018 - Stock Option Exercise And
204                                                                                                                                             $0.00
       Dale G. Mayfield, Dmd, Owner          Tucson, AZ 85704-3980             LLC             Deferred Payment Agreement
      Casas Adobe Dental Office, P.C. -     5601 N Oracle Rd, Ste 121    Benevis Affiliates,   08.18.2016 - Asset Purchase Agreement - A.
205                                                                                                                                             $0.00
       Dale G. Mayfield, Dmd, Owner          Tucson, AZ 85704-3980             LLC             Jay Citrin, Dds
      Casas Adobe Dental Office, P.C. -     5601 N Oracle Rd, Ste 121    Benevis Affiliates,
206                                                                                            08.18.2016 - Pbsa - 1St Amendment                $0.00
       Dale G. Mayfield, Dmd, Owner          Tucson, AZ 85704-3980             LLC
      Casas Adobe Dental Office, P.C. -     5601 N Oracle Rd, Ste 121    Benevis Affiliates,   08.18.2016 - Practice Business Services
207                                                                                                                                             $0.00
       Dale G. Mayfield, Dmd, Owner          Tucson, AZ 85704-3980             LLC             Agreement
      Casas Adobe Dental Office, P.C. -     5601 N Oracle Rd, Ste 121    Benevis Affiliates,   08.18.2016 - Professional Assets Transfer
208                                                                                                                                             $0.00
       Dale G. Mayfield, Dmd, Owner          Tucson, AZ 85704-3980             LLC             And Custodian Agreement
      Casas Adobe Dental Office, P.C. -     5601 N Oracle Rd, Ste 121    Benevis Affiliates,
209                                                                                            08.18.2016 - Transition Services Agreement       $0.00
       Dale G. Mayfield, Dmd, Owner          Tucson, AZ 85704-3980             LLC
      Casas Adobe Dental Office, P.C. -     5601 N Oracle Rd, Ste 121    Benevis Affiliates,
210                                                                                            08.12.2016 - Employee Serices Agreement          $0.00
       Dale G. Mayfield, Dmd, Owner          Tucson, AZ 85704-3980             LLC
                                                                                               08.16.2016 - Buy-Sell Option Agreement -
      Casas Adobe Dental Office, P.C. -     5601 N Oracle Rd, Ste 121    Benevis Affiliates,
211                                                                                            A. Jay Citrin, Dds And Dale G. Mayfield,         $0.00
       Dale G. Mayfield, Dmd, Owner          Tucson, AZ 85704-3980             LLC
                                                                                               Dmd
      Casas Adobe Dental Office, P.C. -     5601 N Oracle Rd, Ste 121    Benevis Affiliates,   08.16.2016 - Employment Agreement- A.
212                                                                                                                                             $0.00
       Dale G. Mayfield, Dmd, Owner          Tucson, AZ 85704-3980             LLC             Jay Citrin, Dds
       Dalton Family Dentistry, P.C. -       400 South Thornton Ave
213                                                                          Benevis LLC       PBSA & Related Agreements                        $0.00
        Roger Miller, Dmd, Owner                Dalton, GA 30720
       Dalton Family Dentistry, P.C. -       400 South Thornton Ave
214                                                                          Benevis LLC       10.30.2015 - Asset Purchase Agreement            $0.00
        Roger Miller, Dmd, Owner                Dalton, GA 30720
       Dalton Family Dentistry, P.C. -       400 South Thornton Ave                            10.30.2015 - Buy-Sell Option Agreement -
215                                                                          Benevis LLC                                                        $0.00
        Roger Miller, Dmd, Owner                Dalton, GA 30720                               Robert A. Purdey, Dds
       Dalton Family Dentistry, P.C. -       400 South Thornton Ave
216                                                                          Benevis LLC       10.30.2015 - Credit And Security Agreement       $0.00
        Roger Miller, Dmd, Owner                Dalton, GA 30720
       Dalton Family Dentistry, P.C. -       400 South Thornton Ave
217                                                                          Benevis LLC       10.30.2015 - Employee Services Agreement         $0.00
        Roger Miller, Dmd, Owner                Dalton, GA 30720


                                                                        14
                                   Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 22 of 39


                                                                        DEBTOR
      NON-DEBTOR CONTRACT                NON-DEBTOR CONTRACT                                                                           CURE
#                                                                      CONTRACT                      DESCRIPTION
         COUNTERPARTY                    COUNTERPARTY ADDRESS                                                                         AMOUNT
                                                                     COUNTERPARTY
      Dalton Family Dentistry, P.C. -       400 South Thornton Ave                      10.30.2015 - Employment Agreement -
218                                                                       Benevis LLC                                                     $0.00
       Roger Miller, Dmd, Owner                Dalton, GA 30720                         Robert A. Purdey, Dds
      Dalton Family Dentistry, P.C. -       400 South Thornton Ave
219                                                                       Benevis LLC   10.30.2015 - Equipment Lease Agreement            $0.00
       Roger Miller, Dmd, Owner                Dalton, GA 30720
      Dalton Family Dentistry, P.C. -       400 South Thornton Ave
220                                                                       Benevis LLC   10.30.2015 - Pbsa                                 $0.00
       Roger Miller, Dmd, Owner                Dalton, GA 30720
      Dalton Family Dentistry, P.C. -       400 South Thornton Ave                      10.30.2015 - Professional Assets Transfer
221                                                                       Benevis LLC                                                     $0.00
       Roger Miller, Dmd, Owner                Dalton, GA 30720                         And Custodian Agreement
      Dalton Family Dentistry, P.C. -       400 South Thornton Ave
222                                                                       Benevis LLC   10.30.2015 - Transition Services Agreement        $0.00
       Roger Miller, Dmd, Owner                Dalton, GA 30720
      Dalton Family Dentistry, P.C. -       400 South Thornton Ave
223                                                                       Benevis LLC   03.20.2017 - Amended And Restated Pbsa            $0.00
       Roger Miller, Dmd, Owner                Dalton, GA 30720
      Dalton Family Dentistry, P.C. -       400 South Thornton Ave
224                                                                       Benevis LLC   03.20.2017 - Contribution Agreement               $0.00
       Roger Miller, Dmd, Owner                Dalton, GA 30720
      Dalton Family Dentistry, P.C. -       400 South Thornton Ave                      03.20.2017 - Employment Agreement -
225                                                                       Benevis LLC                                                     $0.00
       Roger Miller, Dmd, Owner                Dalton, GA 30720                         Roger Miller, Dmd
      Dalton Family Dentistry, P.C. -       400 South Thornton Ave
226                                                                       Benevis LLC   03.20.2017 - Promissory Note                      $0.00
       Roger Miller, Dmd, Owner                Dalton, GA 30720
      Dalton Family Dentistry, P.C. -       400 South Thornton Ave                      03.20.2017 - Promissory Note Payment
227                                                                       Benevis LLC                                                     $0.00
       Roger Miller, Dmd, Owner                Dalton, GA 30720                         Direction And Authorization
      Davison Family Dentistry, P.C. -         1058 N Irish Rd                          04.17.2017 - Administrative Services
228                                                                       Benevis LLC                                                     $0.00
       David M. Vieth, Dds, Owner             Davison, MI 48423                         Agreement - Ronald Leyder, Dds
      Davison Family Dentistry, P.C. -         1058 N Irish Rd                          04.17.2017 - Assignment And Exercise Of
229                                                                       Benevis LLC                                                     $0.00
       David M. Vieth, Dds, Owner             Davison, MI 48423                         Buy-Sell Option - Dr. Leyder And Dr. Vieth
      Davison Family Dentistry, P.C. -         1058 N Irish Rd                          04.17.2017 - Buy-Sell Option Agreement -
230                                                                       Benevis LLC                                                     $0.00
       David M. Vieth, Dds, Owner             Davison, MI 48423                         Dr. Leyder And Dr. Veith
      Davison Family Dentistry, P.C. -         1058 N Irish Rd                          01.01.2019 - Notice Of Exercise Of Option
231                                                                       Benevis LLC                                                     $0.00
       David M. Vieth, Dds, Owner             Davison, MI 48423                         To Purchase Shares -
                                                                                        01.01.2019 - Written Action Of The
      Davison Family Dentistry, P.C. -         1058 N Irish Rd                          Directors Of Davison Family Dentistry, P.C.
232                                                                       Benevis LLC                                                     $0.00
       David M. Vieth, Dds, Owner             Davison, MI 48423                         - David M. Vieth, Dds, As President,
                                                                                        Secretary And Treasurer
                                                                                        01.01.2019 - Written Action Of The Sole
      Davison Family Dentistry, P.C. -         1058 N Irish Rd
233                                                                       Benevis LLC   Shareholder Of Davison Family Dentistry,          $0.00
       David M. Vieth, Dds, Owner             Davison, MI 48423
                                                                                        Pc - David M. Vieth, Dds, As Director


                                                                     15
                                   Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 23 of 39


                                                                        DEBTOR
       NON-DEBTOR CONTRACT                NON-DEBTOR CONTRACT                                                                             CURE
#                                                                      CONTRACT                          DESCRIPTION
          COUNTERPARTY                    COUNTERPARTY ADDRESS                                                                           AMOUNT
                                                                     COUNTERPARTY
      Davison Family Dentistry, P.C. -         1058 N Irish Rd
234                                                                       Benevis LLC       10.16.2015 - Transition Services Agreement       $0.00
       David M. Vieth, Dds, Owner             Davison, MI 48423
      Davison Family Dentistry, P.C. -         1058 N Irish Rd                              10.16.2015 - Professional Assets Transfer
235                                                                       Benevis LLC                                                        $0.00
       David M. Vieth, Dds, Owner             Davison, MI 48423                             And Custodian Agreement
      Davison Family Dentistry, P.C. -         1058 N Irish Rd                              10.16.2015 - Employment Agreement - John
236                                                                       Benevis LLC                                                        $0.00
       David M. Vieth, Dds, Owner             Davison, MI 48423                             W. Wilz, Dds
      Davison Family Dentistry, P.C. -         1058 N Irish Rd
237                                                                       Benevis LLC       10.16.2015 - Equipment Lease Agreement           $0.00
       David M. Vieth, Dds, Owner             Davison, MI 48423
      Davison Family Dentistry, P.C. -         1058 N Irish Rd
238                                                                       Benevis LLC       10.16.2015 - Pbsa                                $0.00
       David M. Vieth, Dds, Owner             Davison, MI 48423
      Davison Family Dentistry, P.C. -         1058 N Irish Rd
239                                                                       Benevis LLC       10.16.2015 - Buy-Sell Option Agreement           $0.00
       David M. Vieth, Dds, Owner             Davison, MI 48423
                                                                                            10.16.2015 - Buy-Sell Option Agreement -
      Davison Family Dentistry, P.C. -         1058 N Irish Rd
240                                                                       Benevis LLC       John W. Wiltz, Dds And David M. Vieth,           $0.00
       David M. Vieth, Dds, Owner             Davison, MI 48423
                                                                                            Dds
      Davison Family Dentistry, P.C. -         1058 N Irish Rd
241                                                                       Benevis LLC       10.16.2015 - Credit And Security Agreement       $0.00
       David M. Vieth, Dds, Owner             Davison, MI 48423
      Davison Family Dentistry, P.C. -         1058 N Irish Rd
242                                                                       Benevis LLC       10.16.2015 - Asset Purchase Agreement            $0.00
       David M. Vieth, Dds, Owner             Davison, MI 48423
      Davison Family Dentistry, P.C. -         1058 N Irish Rd
243                                                                       Benevis LLC       PBSA & Related Agreements                        $0.00
       David M. Vieth, Dds, Owner             Davison, MI 48423
      Dentistry For Warner Robins, P.C.      1299 Russell Pkwy        Benevis Affiliates,   06.24.2016 - Asset Purchase Agreement -
244                                                                                                                                          $0.00
         - Tu M. Tran, Dds, Owner          Warner Robins, GA 30188          LLC             Drs, Koch And Crossley
      Dentistry For Warner Robins, P.C.      1299 Russell Pkwy        Benevis Affiliates,
245                                                                                         06.24.2016 - Buy-Sell Option Agreement           $0.00
         - Tu M. Tran, Dds, Owner          Warner Robins, GA 30188          LLC
      Dentistry For Warner Robins, P.C.      1299 Russell Pkwy        Benevis Affiliates,
246                                                                                         06.24.2016 - Employee Services Agreement         $0.00
         - Tu M. Tran, Dds, Owner          Warner Robins, GA 30188          LLC
      Dentistry For Warner Robins, P.C.      1299 Russell Pkwy        Benevis Affiliates,   06.24.2016 - Employment Agreement -
247                                                                                                                                          $0.00
         - Tu M. Tran, Dds, Owner          Warner Robins, GA 30188          LLC             Laura Koch, Dmd
      Dentistry For Warner Robins, P.C.      1299 Russell Pkwy        Benevis Affiliates,   06.24.2016 - Employment Agreement -
248                                                                                                                                          $0.00
         - Tu M. Tran, Dds, Owner          Warner Robins, GA 30188          LLC             Michael Crossley, Dds
      Dentistry For Warner Robins, P.C.      1299 Russell Pkwy        Benevis Affiliates,
249                                                                                         06.24.2016 - Pbsa                                $0.00
         - Tu M. Tran, Dds, Owner          Warner Robins, GA 30188          LLC
      Dentistry For Warner Robins, P.C.      1299 Russell Pkwy        Benevis Affiliates,   06.24.2016 - Professional Assets Transfer
250                                                                                                                                          $0.00
         - Tu M. Tran, Dds, Owner          Warner Robins, GA 30188          LLC             And Custodian Agreements


                                                                     16
                                    Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 24 of 39


                                                                              DEBTOR
       NON-DEBTOR CONTRACT                NON-DEBTOR CONTRACT                                                                                   CURE
#                                                                           CONTRACT                          DESCRIPTION
          COUNTERPARTY                    COUNTERPARTY ADDRESS                                                                                 AMOUNT
                                                                          COUNTERPARTY
      Dentistry For Warner Robins, P.C.       1299 Russell Pkwy            Benevis Affiliates,
251                                                                                              06.24.2016 - Transition Services Agreement        $0.00
         - Tu M. Tran, Dds, Owner           Warner Robins, GA 30188              LLC
                                                                                                 06.24.2019 - Notice Of Exercise Of Option
      Dentistry For Warner Robins, P.C.       1299 Russell Pkwy            Benevis Affiliates,
252                                                                                              To Purchase Shares - Michael Crossley, Dds,       $0.00
         - Tu M. Tran, Dds, Owner           Warner Robins, GA 30188              LLC
                                                                                                 Laura Koch, Dmd, And Tu M. Tran, Dds
      Dentistry For Warner Robins, P.C.       1299 Russell Pkwy            Benevis Affiliates,
253                                                                                              PBSA & Related Agreements                         $0.00
         - Tu M. Tran, Dds, Owner           Warner Robins, GA 30188              LLC
      Forest Hills Dental, P.C. - David    4500 Cascade Rd SE, Ste 107
254                                                                            Benevis LLC       PBSA & Related Agreements                         $0.00
           M. Vieth, Dds, Owner              Grand Rapids, MI 49546
      Forest Hills Dental, P.C. - David    4500 Cascade Rd SE, Ste 107
255                                                                            Benevis LLC       01.01.2019 - Employee Services Agreement          $0.00
           M. Vieth, Dds, Owner              Grand Rapids, MI 49546
      Forest Hills Dental, P.C. - David    4500 Cascade Rd SE, Ste 107
256                                                                            Benevis LLC       04.22.2016 - Asset Purchase Agreement             $0.00
           M. Vieth, Dds, Owner              Grand Rapids, MI 49546
      Forest Hills Dental, P.C. - David    4500 Cascade Rd SE, Ste 107
257                                                                            Benevis LLC       04.22.2016 - Buy-Sell Option Agreement            $0.00
           M. Vieth, Dds, Owner              Grand Rapids, MI 49546
      Forest Hills Dental, P.C. - David    4500 Cascade Rd SE, Ste 107                           04.22.2016 - Employment Agreement - Mark
258                                                                            Benevis LLC                                                         $0.00
           M. Vieth, Dds, Owner              Grand Rapids, MI 49546                              L. Salhaney, Dds
      Forest Hills Dental, P.C. - David    4500 Cascade Rd SE, Ste 107
259                                                                            Benevis LLC       04.22.2016 - Pbsa                                 $0.00
           M. Vieth, Dds, Owner              Grand Rapids, MI 49546
      Forest Hills Dental, P.C. - David    4500 Cascade Rd SE, Ste 107                           04.22.2016 - Professional Assets Transfer
260                                                                            Benevis LLC                                                         $0.00
           M. Vieth, Dds, Owner              Grand Rapids, MI 49546                              And Custodian Agreement
      Forest Hills Dental, P.C. - David    4500 Cascade Rd SE, Ste 107
261                                                                            Benevis LLC       04.22.2016 - Transition Services Agreement        $0.00
           M. Vieth, Dds, Owner              Grand Rapids, MI 49546
      Forest Hills Dental, P.C. - David    4500 Cascade Rd SE, Ste 107                           12.20.2018 - Stock Power - Dr. Salhaney To
262                                                                            Benevis LLC                                                         $0.00
           M. Vieth, Dds, Owner              Grand Rapids, MI 49546                              Dr. Vieth
      Forest Hills Dental, P.C. - David    4500 Cascade Rd SE, Ste 107                           12.31.2018 - Notice Of Exercise Of Option
263                                                                            Benevis LLC                                                         $0.00
           M. Vieth, Dds, Owner              Grand Rapids, MI 49546                              To Purchase Shares
      Forest Hills Dental, P.C. - David    4500 Cascade Rd SE, Ste 107
264                                                                            Benevis LLC       12.31.2018 - Resignation - Dr. Salhaney           $0.00
           M. Vieth, Dds, Owner              Grand Rapids, MI 49546
      Halle Park Dentistry, P.C. - Mark         1108 Halle Park Cir        Benevis Affiliates,   01.31.2020 - Administrative Services
265                                                                                                                                                $0.00
      Harmon, D.M.D, Current Owner          Collierville, TN 38017-7804          LLC             Agreement

                                                                                                 01.31.2020 - Assignment And Exercise Of
      Halle Park Dentistry, P.C. - Mark         1108 Halle Park Cir        Benevis Affiliates,
266                                                                                              Buy-Sell Option Agreement - David M.              $0.00
      Harmon, D.M.D, Current Owner          Collierville, TN 38017-7804          LLC
                                                                                                 Vieth, D.D.S. (Assignor), Matt Harmon,


                                                                          17
                                    Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 25 of 39


                                                                             DEBTOR
      NON-DEBTOR CONTRACT                 NON-DEBTOR CONTRACT                                                                                    CURE
#                                                                           CONTRACT                          DESCRIPTION
         COUNTERPARTY                     COUNTERPARTY ADDRESS                                                                                  AMOUNT
                                                                          COUNTERPARTY
                                                                                                 D.M.D. (Assignee) And Harold S. Silber,
                                                                                                 D.D.S. (Shareholder)



                                                                                                 01.31.2020 - Buy-Sell Option Agreement -
      Halle Park Dentistry, P.C. - Mark         1108 Halle Park Cir        Benevis Affiliates,   Halle Park Dentistry, P.C. (Pc), (Matt
267                                                                                                                                                 $0.00
      Harmon, D.M.D, Current Owner          Collierville, TN 38017-7804          LLC             Harmon, D.M.D. (Shareholder) And David
                                                                                                 M. Vieth, D.D.S. (Potential Purchaser)
      Halle Park Dentistry, P.C. - Mark         1108 Halle Park Cir        Benevis Affiliates,   08.04.2018 - Administrative Services
268                                                                                                                                                 $0.00
      Harmon, D.M.D, Current Owner          Collierville, TN 38017-7804          LLC             Agreement - Harold S. Silber, Dds - Owner
      Halle Park Dentistry, P.C. - Mark         1108 Halle Park Cir        Benevis Affiliates,
269                                                                                              08.04.2018 - Asset Purchase Agreement              $0.00
      Harmon, D.M.D, Current Owner          Collierville, TN 38017-7804          LLC
                                                                                                 08.04.2018 - Assignment And Exercise Of
                                                                                                 Buy-Sell Option Agreement - David M.
      Halle Park Dentistry, P.C. - Mark         1108 Halle Park Cir        Benevis Affiliates,
270                                                                                              Vieth, Dds (Assignor), Harold S. Silber, Dds       $0.00
      Harmon, D.M.D, Current Owner          Collierville, TN 38017-7804          LLC
                                                                                                 (Assignee), And Ettiene Van Zyl, Dds
                                                                                                 (Shareholder)
                                                                                                 08.04.2018 - Buy-Sell Option Agreement -
      Halle Park Dentistry, P.C. - Mark         1108 Halle Park Cir        Benevis Affiliates,
271                                                                                              Dr. Silber (Shareholder) And Dr. Vieth             $0.00
      Harmon, D.M.D, Current Owner          Collierville, TN 38017-7804          LLC
                                                                                                 (Potential Purchaser)
      Halle Park Dentistry, P.C. - Mark         1108 Halle Park Cir        Benevis Affiliates,   08.04.2018 - Stock Option Exercise And
272                                                                                                                                                 $0.00
      Harmon, D.M.D, Current Owner          Collierville, TN 38017-7804          LLC             Defferred Payment Agreement
      Halle Park Dentistry, P.C. - Mark         1108 Halle Park Cir        Benevis Affiliates,   08.05.2016 - Buy-Sell Option Agreement -
273                                                                                                                                                 $0.00
      Harmon, D.M.D, Current Owner          Collierville, TN 38017-7804          LLC             David M. Vieth, Dds
      Halle Park Dentistry, P.C. - Mark         1108 Halle Park Cir        Benevis Affiliates,
274                                                                                              08.05.2016 - Employee Services Agreement           $0.00
      Harmon, D.M.D, Current Owner          Collierville, TN 38017-7804          LLC
      Halle Park Dentistry, P.C. - Mark         1108 Halle Park Cir        Benevis Affiliates,   08.05.2016 - Employment Agreement -
275                                                                                                                                                 $0.00
      Harmon, D.M.D, Current Owner          Collierville, TN 38017-7804          LLC             Ettienne Van Zyl, Dds
      Halle Park Dentistry, P.C. - Mark         1108 Halle Park Cir        Benevis Affiliates,
276                                                                                              08.05.2016 - Pbsa                                  $0.00
      Harmon, D.M.D, Current Owner          Collierville, TN 38017-7804          LLC
      Halle Park Dentistry, P.C. - Mark         1108 Halle Park Cir        Benevis Affiliates,   08.05.2016 - Professional Assets Transfer
277                                                                                                                                                 $0.00
      Harmon, D.M.D, Current Owner          Collierville, TN 38017-7804          LLC             And Custodian Agreement
      Halle Park Dentistry, P.C. - Mark         1108 Halle Park Cir        Benevis Affiliates,   08.05.2016 - Transition Services Agreement
278                                                                                                                                                 $0.00
      Harmon, D.M.D, Current Owner          Collierville, TN 38017-7804          LLC             - Dr. Van Zyl,
      Halle Park Dentistry, P.C. - Mark         1108 Halle Park Cir        Benevis Affiliates,
279                                                                                              08.18.2018 - First Amendment To Pbsa               $0.00
      Harmon, D.M.D, Current Owner          Collierville, TN 38017-7804          LLC


                                                                          18
                                     Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 26 of 39


                                                                               DEBTOR
       NON-DEBTOR CONTRACT                  NON-DEBTOR CONTRACT                                                                                   CURE
#                                                                            CONTRACT                          DESCRIPTION
          COUNTERPARTY                      COUNTERPARTY ADDRESS                                                                                 AMOUNT
                                                                           COUNTERPARTY
      Halle Park Dentistry, P.C. - Mark          1108 Halle Park Cir        Benevis Affiliates,
280                                                                                               PBSA & Related Agreements                          $0.00
      Harmon, D.M.D, Current Owner           Collierville, TN 38017-7804          LLC
      Hinesville Family Dentistry, P.C. -      124 W Ml King Jr. Dr         Benevis Affiliates,
281                                                                                               PBSA & Related Agreements                          $0.00
          Tu M. Tran, Dds, Owner             Hinesville, GA 31313-3226            LLC
                                                                                                  08.17.2015 - Buy-Sell Option Agreement -
      Hinesville Family Dentistry, P.C. -      124 W Ml King Jr. Dr         Benevis Affiliates,
282                                                                                               Charles R. Lyon, Dmd (Shareholder) And Tu          $0.00
          Tu M. Tran, Dds, Owner             Hinesville, GA 31313-3226            LLC
                                                                                                  M. Tran, Dds (Potential Purchaser)
      Hinesville Family Dentistry, P.C. -      124 W Ml King Jr. Dr         Benevis Affiliates,
283                                                                                               08.17.2015 - Credit And Security Agreement         $0.00
          Tu M. Tran, Dds, Owner             Hinesville, GA 31313-3226            LLC
      Hinesville Family Dentistry, P.C. -      124 W Ml King Jr. Dr         Benevis Affiliates,   08.17.2015 - Employment Agreement -
284                                                                                                                                                  $0.00
          Tu M. Tran, Dds, Owner             Hinesville, GA 31313-3226            LLC             Charles R. Lyon, Dmd
      Hinesville Family Dentistry, P.C. -      124 W Ml King Jr. Dr         Benevis Affiliates,
285                                                                                               08.17.2015 - Equipment Lease Agreement             $0.00
          Tu M. Tran, Dds, Owner             Hinesville, GA 31313-3226            LLC
      Hinesville Family Dentistry, P.C. -      124 W Ml King Jr. Dr         Benevis Affiliates,
286                                                                                               08.17.2015 - Pbsa                                  $0.00
          Tu M. Tran, Dds, Owner             Hinesville, GA 31313-3226            LLC
      Hinesville Family Dentistry, P.C. -      124 W Ml King Jr. Dr         Benevis Affiliates,   08.17.2015 - Subscription Offer - Charles R.
287                                                                                                                                                  $0.00
          Tu M. Tran, Dds, Owner             Hinesville, GA 31313-3226            LLC             Lyon, Dmd And Tu M. Tran, Dds
                                                                                                  09.06.2018 - Notice Of Exercise Of Option
      Hinesville Family Dentistry, P.C. -      124 W Ml King Jr. Dr         Benevis Affiliates,
288                                                                                               To Purchase Shares - Dr. Martinolas And Dr.        $0.00
          Tu M. Tran, Dds, Owner             Hinesville, GA 31313-3226            LLC
                                                                                                  Tran
      Hinesville Family Dentistry, P.C. -      124 W Ml King Jr. Dr         Benevis Affiliates,   09.06.2018 - Notice Of Termination For
289                                                                                                                                                  $0.00
          Tu M. Tran, Dds, Owner             Hinesville, GA 31313-3226            LLC             Cause - Dr. Martinolas
      Hinesville Family Dentistry, P.C. -      124 W Ml King Jr. Dr         Benevis Affiliates,   10.24.2018 - Termination And Settlement
290                                                                                                                                                  $0.00
          Tu M. Tran, Dds, Owner             Hinesville, GA 31313-3226            LLC             Agreement - Dr. Martinolas
      Hinesville Family Dentistry, P.C. -      124 W Ml King Jr. Dr         Benevis Affiliates,
291                                                                                               11.20.2016 - Amended And Restated Pbsa -           $0.00
          Tu M. Tran, Dds, Owner             Hinesville, GA 31313-3226            LLC
                                                                                                  11.29.2016 - Assignment And Exercise Of
                                                                                                  Buy-Sell Option Agreement - Dr. Tran
      Hinesville Family Dentistry, P.C. -      124 W Ml King Jr. Dr         Benevis Affiliates,
292                                                                                               (Assignor), Carolos Marinolas, Dds                 $0.00
          Tu M. Tran, Dds, Owner             Hinesville, GA 31313-3226            LLC
                                                                                                  (Assignee), And Charles R. Lyon, Dmd
                                                                                                  (Shareholder)
                                                                                                  11.29.2016 - Buy-Sell Option Agreement -
      Hinesville Family Dentistry, P.C. -      124 W Ml King Jr. Dr         Benevis Affiliates,
293                                                                                               Dr. Martinolas (Shareholder) And Dr. Tran          $0.00
          Tu M. Tran, Dds, Owner             Hinesville, GA 31313-3226            LLC
                                                                                                  (Potential Purchaser)
      Hinesville Family Dentistry, P.C. -      124 W Ml King Jr. Dr         Benevis Affiliates,   11.29.2016 - Contribution Agreement -
294                                                                                                                                                  $0.00
          Tu M. Tran, Dds, Owner             Hinesville, GA 31313-3226            LLC             Carlos Martinolas, Dds


                                                                           19
                                     Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 27 of 39


                                                                             DEBTOR
       NON-DEBTOR CONTRACT                  NON-DEBTOR CONTRACT                                                                               CURE
#                                                                          CONTRACT                          DESCRIPTION
          COUNTERPARTY                      COUNTERPARTY ADDRESS                                                                             AMOUNT
                                                                         COUNTERPARTY
      Hinesville Family Dentistry, P.C. -      124 W Ml King Jr. Dr       Benevis Affiliates,   11.29.2016 - Employment Agreement - Dr.
295                                                                                                                                              $0.00
          Tu M. Tran, Dds, Owner             Hinesville, GA 31313-3226          LLC             Martinolas
      Hinesville Family Dentistry, P.C. -      124 W Ml King Jr. Dr       Benevis Affiliates,   11.29.2016 - First Amendment To
296                                                                                                                                              $0.00
          Tu M. Tran, Dds, Owner             Hinesville, GA 31313-3226          LLC             Employment Agreement
      Hinesville Family Dentistry, P.C. -      124 W Ml King Jr. Dr       Benevis Affiliates,   11.29.2016 - Promissory Note - Dr.
297                                                                                                                                              $0.00
          Tu M. Tran, Dds, Owner             Hinesville, GA 31313-3226          LLC             Martinolas
                                                                                                11.29.2016 - Promissory Note Payment
      Hinesville Family Dentistry, P.C. -      124 W Ml King Jr. Dr       Benevis Affiliates,
298                                                                                             Direction And Authorization - Dr.                $0.00
          Tu M. Tran, Dds, Owner             Hinesville, GA 31313-3226          LLC
                                                                                                Martinolas
      Hinesville Family Dentistry, P.C. -      124 W Ml King Jr. Dr       Benevis Affiliates,
299                                                                                             11.29.2016 - Release Agreement - Dr. Lyon        $0.00
          Tu M. Tran, Dds, Owner             Hinesville, GA 31313-3226          LLC
      Hinesville Family Dentistry, P.C. -      124 W Ml King Jr. Dr       Benevis Affiliates,   11.29.2016 - Stock Option Exercise And
300                                                                                                                                              $0.00
          Tu M. Tran, Dds, Owner             Hinesville, GA 31313-3226          LLC             Deferred Payment Agreement - Dr. Lyon
                                                                                                02.24.L2017 - Confidential Settlement
      Hinesville Family Dentistry, P.C. -      124 W Ml King Jr. Dr       Benevis Affiliates,
301                                                                                             Agreement And General Release - Robert           $0.00
          Tu M. Tran, Dds, Owner             Hinesville, GA 31313-3226          LLC
                                                                                                Simmons, Jr. Dds, Pc And Dr. Martinolas
       Hobbs Family Dental Care, Pc -          3218 North Grimes St
302                                                                           Benevis LLC       PBSA & Related Agreements                        $0.00
       Dale G. Mayfield, Dmd, Owner             Hobbs, NM 88240
       Hobbs Family Dental Care, Pc -          3218 North Grimes St                             02.02.2017 - Stock Power - Dr. Shaw To Dr.
303                                                                           Benevis LLC                                                        $0.00
       Dale G. Mayfield, Dmd, Owner             Hobbs, NM 88240                                 Mayfield
       Hobbs Family Dental Care, Pc -          3218 North Grimes St
304                                                                           Benevis LLC       04.10.2017 - Amended And Restated Pbsa           $0.00
       Dale G. Mayfield, Dmd, Owner             Hobbs, NM 88240
                                                                                                04.10.2017 - Buy-Sell Option Agreement -
       Hobbs Family Dental Care, Pc -          3218 North Grimes St
305                                                                           Benevis LLC       Dr. Welch (Shareholder) And Dr. Mayfield         $0.00
       Dale G. Mayfield, Dmd, Owner             Hobbs, NM 88240
                                                                                                (Potential Purchaser)
       Hobbs Family Dental Care, Pc -          3218 North Grimes St                             04.10.2017 - Contribution Agreement -
306                                                                           Benevis LLC                                                        $0.00
       Dale G. Mayfield, Dmd, Owner             Hobbs, NM 88240                                 Robert Welch, Dds
       Hobbs Family Dental Care, Pc -          3218 North Grimes St
307                                                                           Benevis LLC       04.10.2017 - Employee Services Agreement         $0.00
       Dale G. Mayfield, Dmd, Owner             Hobbs, NM 88240
       Hobbs Family Dental Care, Pc -          3218 North Grimes St                             04.10.2017 - Employment Agreement -
308                                                                           Benevis LLC                                                        $0.00
       Dale G. Mayfield, Dmd, Owner             Hobbs, NM 88240                                 Robert Welch, Dds
       Hobbs Family Dental Care, Pc -          3218 North Grimes St
309                                                                           Benevis LLC       04.10.2017 - Promissory Note                     $0.00
       Dale G. Mayfield, Dmd, Owner             Hobbs, NM 88240
       Hobbs Family Dental Care, Pc -          3218 North Grimes St                             04.10.2017 - Promissory Note Payment
310                                                                           Benevis LLC                                                        $0.00
       Dale G. Mayfield, Dmd, Owner             Hobbs, NM 88240                                 Direction And Authorization


                                                                         20
                                  Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 28 of 39


                                                                      DEBTOR
      NON-DEBTOR CONTRACT               NON-DEBTOR CONTRACT                                                                          CURE
#                                                                    CONTRACT                       DESCRIPTION
         COUNTERPARTY                   COUNTERPARTY ADDRESS                                                                        AMOUNT
                                                                   COUNTERPARTY
      Hobbs Family Dental Care, Pc -        3218 North Grimes St                      05.17.2017 - Stock Transfer - From Dr.
311                                                                     Benevis LLC                                                     $0.00
      Dale G. Mayfield, Dmd, Owner           Hobbs, NM 88240                          Mayfield To Dr. Welch
      Hobbs Family Dental Care, Pc -        3218 North Grimes St
312                                                                     Benevis LLC   01.05.2017 - Approved Retirement Letter           $0.00
      Dale G. Mayfield, Dmd, Owner           Hobbs, NM 88240
      Hobbs Family Dental Care, Pc -        3218 North Grimes St
313                                                                     Benevis LLC   01.05.2017 - Patient Notiification                $0.00
      Dale G. Mayfield, Dmd, Owner           Hobbs, NM 88240
      Hobbs Family Dental Care, Pc -        3218 North Grimes St                      02.09.2017 - Notice Of Exercise Of Option
314                                                                     Benevis LLC                                                     $0.00
      Dale G. Mayfield, Dmd, Owner           Hobbs, NM 88240                          To Purchase Shares
      Hobbs Family Dental Care, Pc -        3218 North Grimes St                      02.09.2017 - Records Transfer Agreement -
315                                                                     Benevis LLC                                                     $0.00
      Dale G. Mayfield, Dmd, Owner           Hobbs, NM 88240                          Drs. Shaw And Mayfield
      Hobbs Family Dental Care, Pc -        3218 North Grimes St                      02.27.2015 - Asset Purchase Agreement - Dr.
316                                                                     Benevis LLC                                                     $0.00
      Dale G. Mayfield, Dmd, Owner           Hobbs, NM 88240                          Shaw
      Hobbs Family Dental Care, Pc -        3218 North Grimes St
317                                                                     Benevis LLC   02.27.2015 - Bill Of Sale And Assignment          $0.00
      Dale G. Mayfield, Dmd, Owner           Hobbs, NM 88240
      Hobbs Family Dental Care, Pc -        3218 North Grimes St
318                                                                     Benevis LLC   02.27.2015 - Business Associate Addendum          $0.00
      Dale G. Mayfield, Dmd, Owner           Hobbs, NM 88240
                                                                                      02.27.2015 - Buy-Sell Option Agreement-
      Hobbs Family Dental Care, Pc -        3218 North Grimes St
319                                                                     Benevis LLC   Lynn C. Shaw, Dds (Shareholder) And Dr.           $0.00
      Dale G. Mayfield, Dmd, Owner           Hobbs, NM 88240
                                                                                      Mayfield (Potential Purchaer)
      Hobbs Family Dental Care, Pc -        3218 North Grimes St
320                                                                     Benevis LLC   02.27.2015 - Credit And Security Agreement        $0.00
      Dale G. Mayfield, Dmd, Owner           Hobbs, NM 88240
      Hobbs Family Dental Care, Pc -        3218 North Grimes St                      02.27.2015 - Employment Agreement - Lynn
321                                                                     Benevis LLC                                                     $0.00
      Dale G. Mayfield, Dmd, Owner           Hobbs, NM 88240                          C. Shaw, Dds
      Hobbs Family Dental Care, Pc -        3218 North Grimes St
322                                                                     Benevis LLC   02.27.2015 - Equipment Lease Agreement            $0.00
      Dale G. Mayfield, Dmd, Owner           Hobbs, NM 88240
      Hobbs Family Dental Care, Pc -        3218 North Grimes St
323                                                                     Benevis LLC   02.27.2015 - Pbsa                                 $0.00
      Dale G. Mayfield, Dmd, Owner           Hobbs, NM 88240
      Hobbs Family Dental Care, Pc -        3218 North Grimes St                      02.27.2015 - Professional Assets Transfer
324                                                                     Benevis LLC                                                     $0.00
      Dale G. Mayfield, Dmd, Owner           Hobbs, NM 88240                          And Custodian Agreement
      Hobbs Family Dental Care, Pc -        3218 North Grimes St
325                                                                     Benevis LLC   02.27.2015 - Transition Services Agreement        $0.00
      Dale G. Mayfield, Dmd, Owner           Hobbs, NM 88240
      Hobbs Family Dental Care, Pc -        3218 North Grimes St                      10.07.2019 - Notice Of Exercise Of Option
326                                                                     Benevis LLC                                                     $0.00
      Dale G. Mayfield, Dmd, Owner           Hobbs, NM 88240                          To Purchase Shares - Dr. Mayfield
      Hobbs Family Dental Care, Pc -        3218 North Grimes St                      10.07.2019 - Notice Of Termination For
327                                                                     Benevis LLC                                                     $0.00
      Dale G. Mayfield, Dmd, Owner           Hobbs, NM 88240                          Cause - To Dr. Welch From Dr. Mayfield


                                                                   21
                                 Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 29 of 39


                                                                    DEBTOR
      NON-DEBTOR CONTRACT              NON-DEBTOR CONTRACT                                                                        CURE
#                                                                  CONTRACT                      DESCRIPTION
         COUNTERPARTY                  COUNTERPARTY ADDRESS                                                                      AMOUNT
                                                                 COUNTERPARTY
      Knoxville Cosmetic And Family
                                           10642 Deerbrook Dr
328   Dentistry, P.C. - Matt Harmon,                                  Benevis LLC   PBSA & Related Agreements                        $0.00
                                           Knoxville, TN 37922
               Dmd, Owner
      Knoxville Cosmetic And Family                                                 01.31.2020 - Buy-Sell Option Agreement -
                                           10642 Deerbrook Dr
329   Dentistry, P.C. - Matt Harmon,                                  Benevis LLC   Matt Harmon, Dmd (Shareholder) And Dr.           $0.00
                                           Knoxville, TN 37922
               Dmd, Owner                                                           Vieth (Potential Purchaser)
                                                                                    01.31.2020 - Assignment And Exercise Of
      Knoxville Cosmetic And Family                                                 Buy-Sell Option Agreemetn - Dr. Vieth
                                           10642 Deerbrook Dr
330   Dentistry, P.C. - Matt Harmon,                                  Benevis LLC   (Assignor) And Matt Harmon, Dmd                  $0.00
                                           Knoxville, TN 37922
               Dmd, Owner                                                           (Assignee) And Harold S. Silber, Dds
                                                                                    (Shareholder)
      Knoxville Cosmetic And Family
                                           10642 Deerbrook Dr                       01.31.2020 - Administrative Services
331   Dentistry, P.C. - Matt Harmon,                                  Benevis LLC                                                    $0.00
                                           Knoxville, TN 37922                      Agreement - Dr. Harmon
               Dmd, Owner
      Knoxville Cosmetic And Family
                                           10642 Deerbrook Dr                       10.23.2015 - Asset Purchase Agreement -
332   Dentistry, P.C. - Matt Harmon,                                  Benevis LLC                                                    $0.00
                                           Knoxville, TN 37922                      Harold S. Silber, Dds
               Dmd, Owner
      Knoxville Cosmetic And Family
                                           10642 Deerbrook Dr                       10.23.2015 - Buy-Sell Option Agrement -
333   Dentistry, P.C. - Matt Harmon,                                  Benevis LLC                                                    $0.00
                                           Knoxville, TN 37922                      Dr. Silber And Dr. Vieth
               Dmd, Owner
      Knoxville Cosmetic And Family
                                           10642 Deerbrook Dr
334   Dentistry, P.C. - Matt Harmon,                                  Benevis LLC   10.23.2015 - Credit And Security Agreement       $0.00
                                           Knoxville, TN 37922
               Dmd, Owner
      Knoxville Cosmetic And Family
                                           10642 Deerbrook Dr
335   Dentistry, P.C. - Matt Harmon,                                  Benevis LLC   10.23.2015 - Transition Services Agreement       $0.00
                                           Knoxville, TN 37922
               Dmd, Owner
      Knoxville Cosmetic And Family
                                           10642 Deerbrook Dr
336   Dentistry, P.C. - Matt Harmon,                                  Benevis LLC   10.23.2015 - Sublease Agreement                  $0.00
                                           Knoxville, TN 37922
               Dmd, Owner
      Knoxville Cosmetic And Family
                                           10642 Deerbrook Dr                       10.23.2015 - Professional Assets Transfer
337   Dentistry, P.C. - Matt Harmon,                                  Benevis LLC                                                    $0.00
                                           Knoxville, TN 37922                      And Custodian Agreement
               Dmd, Owner
      Knoxville Cosmetic And Family
                                           10642 Deerbrook Dr
338   Dentistry, P.C. - Matt Harmon,                                  Benevis LLC   10.23.2015 - Pbsa                                $0.00
                                           Knoxville, TN 37922
               Dmd, Owner



                                                                 22
                                 Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 30 of 39


                                                                    DEBTOR
      NON-DEBTOR CONTRACT              NON-DEBTOR CONTRACT                                                                         CURE
#                                                                  CONTRACT                      DESCRIPTION
         COUNTERPARTY                  COUNTERPARTY ADDRESS                                                                       AMOUNT
                                                                 COUNTERPARTY
      Knoxville Cosmetic And Family
                                           10642 Deerbrook Dr
339   Dentistry, P.C. - Matt Harmon,                                  Benevis LLC   10.23.2015 - Lease Agreement                      $0.00
                                           Knoxville, TN 37922
               Dmd, Owner
      Knoxville Cosmetic And Family
                                           10642 Deerbrook Dr
340   Dentistry, P.C. - Matt Harmon,                                  Benevis LLC   10.23.2015 - Equipment Leaes Agreement            $0.00
                                           Knoxville, TN 37922
               Dmd, Owner
      Knoxville Cosmetic And Family
                                           10642 Deerbrook Dr                       10.23.2015 - Employmee Services
341   Dentistry, P.C. - Matt Harmon,                                  Benevis LLC                                                     $0.00
                                           Knoxville, TN 37922                      Agreement
               Dmd, Owner
      Knoxville Cosmetic And Family
                                           10642 Deerbrook Dr                       10.23.2015 - Employment Agreement -
342   Dentistry, P.C. - Matt Harmon,                                  Benevis LLC                                                     $0.00
                                           Knoxville, TN 37922                      Harold S. Silber, Dds
               Dmd, Owner
       Manhattan Boulevard Dental
                                           10642 Deerbrook Dr                       03.29.2017 - First Amendment To Asset
343     Associates, A Prof. Corp. -                                   Benevis LLC                                                     $0.00
                                           Knoxville, TN 37922                      Purchase Agreement
          Jennifer Banquer, Dds
       Manhattan Boulevard Dental
                                           10642 Deerbrook Dr                       04.17.2019 - Employment Agreement -
344     Associates, A Prof. Corp. -                                   Benevis LLC                                                     $0.00
                                           Knoxville, TN 37922                      Jennifer Banquer, Dds
          Jennifer Banquer, Dds
       Manhattan Boulevard Dental
                                           10642 Deerbrook Dr                       04.20.2016 - Notice To Terminate - Griffith
345     Associates, A Prof. Corp. -                                   Benevis LLC                                                     $0.00
                                           Knoxville, TN 37922                      Lewis, Dds
          Jennifer Banquer, Dds
       Manhattan Boulevard Dental
                                           10642 Deerbrook Dr                       04.21.2017 - Second Amendment To License
346     Associates, A Prof. Corp. -                                   Benevis LLC                                                     $0.00
                                           Knoxville, TN 37922                      Agreement
          Jennifer Banquer, Dds
       Manhattan Boulevard Dental
                                           10642 Deerbrook Dr
347     Associates, A Prof. Corp. -                                   Benevis LLC   12.18.2015 - Employee Services Agreement          $0.00
                                           Knoxville, TN 37922
          Jennifer Banquer, Dds
       Manhattan Boulevard Dental
                                           10642 Deerbrook Dr                       09.25.2015 - Asset Purchase Agreement -
348     Associates, A Prof. Corp. -                                   Benevis LLC                                                     $0.00
                                           Knoxville, TN 37922                      Dimetry B. Cossich, Dds
          Jennifer Banquer, Dds
       Manhattan Boulevard Dental
                                           10642 Deerbrook Dr                       09.25.2015 - Assignment And Assumption
349     Associates, A Prof. Corp. -                                   Benevis LLC                                                     $0.00
                                           Knoxville, TN 37922                      Agreement
          Jennifer Banquer, Dds
       Manhattan Boulevard Dental                                                   09.25.2015 - Buy-Sell Option Agreement -
                                           10642 Deerbrook Dr
350     Associates, A Prof. Corp. -                                   Benevis LLC   Dr. Cossich (Shareholder) And Dr. Vieth           $0.00
                                           Knoxville, TN 37922
          Jennifer Banquer, Dds                                                     (Potential Purchaser)




                                                                 23
                                Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 31 of 39


                                                                   DEBTOR
      NON-DEBTOR CONTRACT             NON-DEBTOR CONTRACT                                                                        CURE
#                                                                 CONTRACT                      DESCRIPTION
         COUNTERPARTY                 COUNTERPARTY ADDRESS                                                                      AMOUNT
                                                                COUNTERPARTY
      Manhattan Boulevard Dental
                                          10642 Deerbrook Dr
351   Associates, A Prof. Corp. -                                    Benevis LLC   09.25.2015 - Credit And Security Agreement       $0.00
                                          Knoxville, TN 37922
        Jennifer Banquer, Dds
      Manhattan Boulevard Dental
                                          10642 Deerbrook Dr
352   Associates, A Prof. Corp. -                                    Benevis LLC   09.25.2015 - Employee Services Agreement         $0.00
                                          Knoxville, TN 37922
        Jennifer Banquer, Dds
      Manhattan Boulevard Dental
                                          10642 Deerbrook Dr                       09.25.2015 - Employment Agreement -
353   Associates, A Prof. Corp. -                                    Benevis LLC                                                    $0.00
                                          Knoxville, TN 37922                      Dimetry B. Cossich, Dds
        Jennifer Banquer, Dds
      Manhattan Boulevard Dental
                                          10642 Deerbrook Dr                       09.25.2015 - Employment Agreement -
354   Associates, A Prof. Corp. -                                    Benevis LLC                                                    $0.00
                                          Knoxville, TN 37922                      Griffith Lewis, Dmd
        Jennifer Banquer, Dds
      Manhattan Boulevard Dental
                                          10642 Deerbrook Dr
355   Associates, A Prof. Corp. -                                    Benevis LLC   09.25.2015 - Equipment Agreement                 $0.00
                                          Knoxville, TN 37922
        Jennifer Banquer, Dds
      Manhattan Boulevard Dental
                                          10642 Deerbrook Dr                       09.25.2015 - First Amendmetn To License
356   Associates, A Prof. Corp. -                                    Benevis LLC                                                    $0.00
                                          Knoxville, TN 37922                      Agreement
        Jennifer Banquer, Dds
      Manhattan Boulevard Dental
                                          10642 Deerbrook Dr
357   Associates, A Prof. Corp. -                                    Benevis LLC   09.25.2015 - License Agreement                   $0.00
                                          Knoxville, TN 37922
        Jennifer Banquer, Dds
      Manhattan Boulevard Dental
                                          10642 Deerbrook Dr                       09.25.2015 - Orthodontic Provider
358   Associates, A Prof. Corp. -                                    Benevis LLC                                                    $0.00
                                          Knoxville, TN 37922                      Agreement - Joseph Asercion, Dod, Apdc
        Jennifer Banquer, Dds
      Manhattan Boulevard Dental
                                          10642 Deerbrook Dr
359   Associates, A Prof. Corp. -                                    Benevis LLC   09.25.2015 - Pbsa                                $0.00
                                          Knoxville, TN 37922
        Jennifer Banquer, Dds
      Manhattan Boulevard Dental
                                          10642 Deerbrook Dr                       09.25.2015 - Professional Assets Transfer
360   Associates, A Prof. Corp. -                                    Benevis LLC                                                    $0.00
                                          Knoxville, TN 37922                      And Custodian Agreement
        Jennifer Banquer, Dds
      Manhattan Boulevard Dental
                                          10642 Deerbrook Dr
361   Associates, A Prof. Corp. -                                    Benevis LLC   09.25.2015 - Subscripton Offer                   $0.00
                                          Knoxville, TN 37922
        Jennifer Banquer, Dds
      Manhattan Boulevard Dental
                                          10642 Deerbrook Dr
362   Associates, A Prof. Corp. -                                    Benevis LLC   09.25.2015 - Transition Services Agreement       $0.00
                                          Knoxville, TN 37922
        Jennifer Banquer, Dds




                                                                24
                                  Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 32 of 39


                                                                           DEBTOR
      NON-DEBTOR CONTRACT               NON-DEBTOR CONTRACT                                                                              CURE
#                                                                         CONTRACT                      DESCRIPTION
         COUNTERPARTY                   COUNTERPARTY ADDRESS                                                                            AMOUNT
                                                                        COUNTERPARTY
                                                                                           05.01.2019 - Assignment And Exercise Of
       Manhattan Boulevard Dental                                                          Buy-Sell Option Agreement - Dr. Vieth
                                             10642 Deerbrook Dr
363    Associates, A Prof. Corp. -                                           Benevis LLC   (Assignor), Jennifer L. Banquer, Dds             $0.00
                                             Knoxville, TN 37922
         Jennifer Banquer, Dds                                                             (Assignee) And Dimetry B. Cossich, Dds
                                                                                           (Shareholder)
       Manhattan Boulevard Dental
                                             10642 Deerbrook Dr
364     Associates, A Prof. Corp. -                                          Benevis LLC   PBSA & Related Agreements                        $0.00
                                             Knoxville, TN 37922
          Jennifer Banquer, Dds
      N. Carrier Parkway, Pc - Thalia        625 N Carrier Pkwy
365                                                                          Benevis LLC   04.08.2016 - Employee Services Agreement         $0.00
           Shirley, Dds, Owner           Grand Prairie, TX 75050-5463
      N. Carrier Parkway, Pc - Thalia        625 N Carrier Pkwy                            10.31.2014 - Asset Purchase Agreement -
366                                                                          Benevis LLC                                                    $0.00
           Shirley, Dds, Owner           Grand Prairie, TX 75050-5463                      Karry B. Barnes, Dds
      N. Carrier Parkway, Pc - Thalia        625 N Carrier Pkwy
367                                                                          Benevis LLC   10.31.2014 - Bill Of Sale And Assignment         $0.00
           Shirley, Dds, Owner           Grand Prairie, TX 75050-5463
                                                                                           10.31.2014 - Buy-Sell Option Agreement -
      N. Carrier Parkway, Pc - Thalia        625 N Carrier Pkwy
368                                                                          Benevis LLC   Dr. Barnes (Shareholder) And Dr. Mayfield        $0.00
           Shirley, Dds, Owner           Grand Prairie, TX 75050-5463
                                                                                           (Potential Purchaser)
      N. Carrier Parkway, Pc - Thalia        625 N Carrier Pkwy
369                                                                          Benevis LLC   10.31.2014 - Credit And Security Agreement       $0.00
           Shirley, Dds, Owner           Grand Prairie, TX 75050-5463
      N. Carrier Parkway, Pc - Thalia        625 N Carrier Pkwy
370                                                                          Benevis LLC   10.31.2014 - Equipment Lease                     $0.00
           Shirley, Dds, Owner           Grand Prairie, TX 75050-5463
      N. Carrier Parkway, Pc - Thalia        625 N Carrier Pkwy                            10.31.2014 - Patient Record Assignment And
371                                                                          Benevis LLC                                                    $0.00
           Shirley, Dds, Owner           Grand Prairie, TX 75050-5463                      Custodian Agrement
      N. Carrier Parkway, Pc - Thalia        625 N Carrier Pkwy
372                                                                          Benevis LLC   10.31.2014 - Pbsa                                $0.00
           Shirley, Dds, Owner           Grand Prairie, TX 75050-5463
      N. Carrier Parkway, Pc - Thalia        625 N Carrier Pkwy                            10.31.2014 - Professional Assets Transfer
373                                                                          Benevis LLC                                                    $0.00
           Shirley, Dds, Owner           Grand Prairie, TX 75050-5463                      Agreement
      N. Carrier Parkway, Pc - Thalia        625 N Carrier Pkwy
374                                                                          Benevis LLC   11.28.2016 - Amended And Restated Pbsa           $0.00
           Shirley, Dds, Owner           Grand Prairie, TX 75050-5463
                                                                                           11.28.2016 - Assignment And Exercise Of
      N. Carrier Parkway, Pc - Thalia        625 N Carrier Pkwy                            Buy-Sell Option Agreement - Dr. Mayfield
375                                                                          Benevis LLC                                                    $0.00
           Shirley, Dds, Owner           Grand Prairie, TX 75050-5463                      (Assignor), Thalia Shirley, Dds (Assignee)
                                                                                           And Karry B. Barnes, Dds (Shareholder)
                                                                                           11.28.2016 - Buy-Sell Option Agreement -
      N. Carrier Parkway, Pc - Thalia        625 N Carrier Pkwy
376                                                                          Benevis LLC   Dr. Shirley (Shareholder) And Dr. Mayfield       $0.00
           Shirley, Dds, Owner           Grand Prairie, TX 75050-5463
                                                                                           (Potential Purchaser)


                                                                        25
                                     Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 33 of 39


                                                                              DEBTOR
      NON-DEBTOR CONTRACT                  NON-DEBTOR CONTRACT                                                                                  CURE
#                                                                            CONTRACT                          DESCRIPTION
         COUNTERPARTY                      COUNTERPARTY ADDRESS                                                                                AMOUNT
                                                                           COUNTERPARTY
      N. Carrier Parkway, Pc - Thalia           625 N Carrier Pkwy
377                                                                             Benevis LLC       11.28.2016 - Contribution Agreement              $0.00
           Shirley, Dds, Owner              Grand Prairie, TX 75050-5463
      N. Carrier Parkway, Pc - Thalia           625 N Carrier Pkwy
378                                                                             Benevis LLC       11.28.2016 - Employee Services Agreement         $0.00
           Shirley, Dds, Owner              Grand Prairie, TX 75050-5463
      N. Carrier Parkway, Pc - Thalia           625 N Carrier Pkwy                                11.28.2016 - Employment Agreement -
379                                                                             Benevis LLC                                                        $0.00
           Shirley, Dds, Owner              Grand Prairie, TX 75050-5463                          Thalia Shirley, Dds
      N. Carrier Parkway, Pc - Thalia           625 N Carrier Pkwy
380                                                                             Benevis LLC       11.28.2016 - Promissory Note                     $0.00
           Shirley, Dds, Owner              Grand Prairie, TX 75050-5463
      N. Carrier Parkway, Pc - Thalia           625 N Carrier Pkwy
381                                                                             Benevis LLC       11.28.2016 - Promissory Note Authorization       $0.00
           Shirley, Dds, Owner              Grand Prairie, TX 75050-5463
      N. Carrier Parkway, Pc - Thalia           625 N Carrier Pkwy                                11.28.2016 - Records Transfer Agreement -
382                                                                             Benevis LLC                                                        $0.00
           Shirley, Dds, Owner              Grand Prairie, TX 75050-5463                          Dr. Barnes And Dr. Shirley
      N. Carrier Parkway, Pc - Thalia           625 N Carrier Pkwy
383                                                                             Benevis LLC       PBSA & Related Agreements                        $0.00
           Shirley, Dds, Owner              Grand Prairie, TX 75050-5463
                                                                                                  02.28.2020 - Notice Of Exercise Of Option
         New Smile, P.A. - Dale G.          1000 E Campbell Rd, Ste 116     Benevis Affiliates,
384                                                                                               To Purchase Shares - Dr. Wu (Shareholder)        $0.00
          Mayfield, Dmd, Owner              Richardson, TX 75081-1855             LLC
                                                                                                  And Dr. Mayfield (Potential Purchaser)
         New Smile, P.A. - Dale G.          1000 E Campbell Rd, Ste 116     Benevis Affiliates,   02.28.2020 - Records Transfer Agreement -
385                                                                                                                                                $0.00
          Mayfield, Dmd, Owner              Richardson, TX 75081-1855             LLC             Dr. Wu And Dr. Mayfield
         New Smile, P.A. - Dale G.          1000 E Campbell Rd, Ste 116     Benevis Affiliates,
386                                                                                               04.27.2018 - Asset Purchase Agreement            $0.00
          Mayfield, Dmd, Owner              Richardson, TX 75081-1855             LLC
                                                                                                  04.27.2018 - Buy Sell Option Agreement
         New Smile, P.A. - Dale G.          1000 E Campbell Rd, Ste 116     Benevis Affiliates,
387                                                                                               (Signature Blocks Only) - Dr. Wu And Dr.         $0.00
          Mayfield, Dmd, Owner              Richardson, TX 75081-1855             LLC
                                                                                                  Mayfield
         New Smile, P.A. - Dale G.          1000 E Campbell Rd, Ste 116     Benevis Affiliates,
388                                                                                               04.27.2018 - Employee Services Agreement         $0.00
          Mayfield, Dmd, Owner              Richardson, TX 75081-1855             LLC
         New Smile, P.A. - Dale G.          1000 E Campbell Rd, Ste 116     Benevis Affiliates,   04.27.2018 - Employment Agreement -
389                                                                                                                                                $0.00
          Mayfield, Dmd, Owner              Richardson, TX 75081-1855             LLC             Dawn A. Wu, Dds
         New Smile, P.A. - Dale G.          1000 E Campbell Rd, Ste 116     Benevis Affiliates,
390                                                                                               04.27.2018 - Pbsa                                $0.00
          Mayfield, Dmd, Owner              Richardson, TX 75081-1855             LLC
         New Smile, P.A. - Dale G.          1000 E Campbell Rd, Ste 116     Benevis Affiliates,
391                                                                                               PBSA & Related Agreements                        $0.00
          Mayfield, Dmd, Owner              Richardson, TX 75081-1855             LLC
                                                                                                  05.08..2015 - Buy-Sell Option Agreement -
      Norton Shores Dental, Pc - David        837 Seminole Rd, Ste 100
392                                                                             Benevis LLC       Ryan T. Brunworth, Dds (Shareholder) And         $0.00
           M. Vieth, Dds, Owner             Norton Shores, MI 49441-6734
                                                                                                  Dr. Vieth (Potential Purchaser)


                                                                           26
                                   Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 34 of 39


                                                                            DEBTOR
      NON-DEBTOR CONTRACT                NON-DEBTOR CONTRACT                                                                               CURE
#                                                                          CONTRACT                      DESCRIPTION
         COUNTERPARTY                    COUNTERPARTY ADDRESS                                                                             AMOUNT
                                                                         COUNTERPARTY
      Norton Shores Dental, Pc - David      837 Seminole Rd, Ste 100
393                                                                           Benevis LLC   05.08.2015 - Asset Purchase Agreement             $0.00
           M. Vieth, Dds, Owner           Norton Shores, MI 49441-6734
      Norton Shores Dental, Pc - David      837 Seminole Rd, Ste 100
394                                                                           Benevis LLC   05.08.2015 - Bill Of Sale                         $0.00
           M. Vieth, Dds, Owner           Norton Shores, MI 49441-6734
      Norton Shores Dental, Pc - David      837 Seminole Rd, Ste 100
395                                                                           Benevis LLC   05.08.2015 - Credit And Security Agreement        $0.00
           M. Vieth, Dds, Owner           Norton Shores, MI 49441-6734
      Norton Shores Dental, Pc - David      837 Seminole Rd, Ste 100                        05.08.2015 - Employment Agreement - Ryan
396                                                                           Benevis LLC                                                     $0.00
           M. Vieth, Dds, Owner           Norton Shores, MI 49441-6734                      T. Brunworth, Dds
      Norton Shores Dental, Pc - David      837 Seminole Rd, Ste 100
397                                                                           Benevis LLC   05.08.2015 - Equipment Lease Agreement            $0.00
           M. Vieth, Dds, Owner           Norton Shores, MI 49441-6734
      Norton Shores Dental, Pc - David      837 Seminole Rd, Ste 100
398                                                                           Benevis LLC   05.08.2015 - Firpta                               $0.00
           M. Vieth, Dds, Owner           Norton Shores, MI 49441-6734
      Norton Shores Dental, Pc - David      837 Seminole Rd, Ste 100
399                                                                           Benevis LLC   05.08.2015 - Line Of Credit Promissory Note       $0.00
           M. Vieth, Dds, Owner           Norton Shores, MI 49441-6734
      Norton Shores Dental, Pc - David      837 Seminole Rd, Ste 100
400                                                                           Benevis LLC   05.08.2015 - Pbsa                                 $0.00
           M. Vieth, Dds, Owner           Norton Shores, MI 49441-6734
      Norton Shores Dental, Pc - David      837 Seminole Rd, Ste 100                        05.08.2015 - Professional Assets Transfer
401                                                                           Benevis LLC                                                     $0.00
           M. Vieth, Dds, Owner           Norton Shores, MI 49441-6734                      And Custodian Agreement
      Norton Shores Dental, Pc - David      837 Seminole Rd, Ste 100
402                                                                           Benevis LLC   05.08.2015 - Transition Services Agreement        $0.00
           M. Vieth, Dds, Owner           Norton Shores, MI 49441-6734
      Norton Shores Dental, Pc - David      837 Seminole Rd, Ste 100
403                                                                           Benevis LLC   02.15. 2016 - Promissory Note                     $0.00
           M. Vieth, Dds, Owner           Norton Shores, MI 49441-6734
      Norton Shores Dental, Pc - David      837 Seminole Rd, Ste 100
404                                                                           Benevis LLC   02.15.2016 - Amended And Restated Pbsa            $0.00
           M. Vieth, Dds, Owner           Norton Shores, MI 49441-6734
                                                                                            02.15.2016 - Assignment And Exercise Of
      Norton Shores Dental, Pc - David      837 Seminole Rd, Ste 100                        Buy-Sell Option Agreement - Dr. Vieth
405                                                                           Benevis LLC                                                     $0.00
           M. Vieth, Dds, Owner           Norton Shores, MI 49441-6734                      (Assignor), Ronald Leyder, Dds (Assignee),
                                                                                            And Ryan T. Brunworth, Dds (Shareholder)
                                                                                            02.15.2016 - Buy-Sell Option Agreement -
      Norton Shores Dental, Pc - David      837 Seminole Rd, Ste 100
406                                                                           Benevis LLC   Ronald Leyder, Dds (Shareholder) And Dr.          $0.00
           M. Vieth, Dds, Owner           Norton Shores, MI 49441-6734
                                                                                            Vieth (Potential Purchaser)
      Norton Shores Dental, Pc - David      837 Seminole Rd, Ste 100
407                                                                           Benevis LLC   02.15.2016 - Contribution Agreement               $0.00
           M. Vieth, Dds, Owner           Norton Shores, MI 49441-6734
      Norton Shores Dental, Pc - David      837 Seminole Rd, Ste 100                        02.15.2016 - Employer Agreement - Ronald
408                                                                           Benevis LLC                                                     $0.00
           M. Vieth, Dds, Owner           Norton Shores, MI 49441-6734                      Leyder, Dds


                                                                         27
                                   Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 35 of 39


                                                                            DEBTOR
       NON-DEBTOR CONTRACT                NON-DEBTOR CONTRACT                                                                                  CURE
#                                                                          CONTRACT                          DESCRIPTION
          COUNTERPARTY                    COUNTERPARTY ADDRESS                                                                                AMOUNT
                                                                         COUNTERPARTY
      Norton Shores Dental, Pc - David      837 Seminole Rd, Ste 100                            02.15.2016 - Promissory Note Payment
409                                                                           Benevis LLC                                                         $0.00
           M. Vieth, Dds, Owner           Norton Shores, MI 49441-6734                          Direction And Authorization
      Norton Shores Dental, Pc - David      837 Seminole Rd, Ste 100
410                                                                           Benevis LLC       PBSA & Related Agreements                         $0.00
           M. Vieth, Dds, Owner           Norton Shores, MI 49441-6734
      Perry Street Dental, P.C. - Owner          53 Perry St              Benevis Affiliates,   06.17.2016 - Asset Purchase Agreement - Dr.
411                                                                                                                                               $0.00
                Transfer - Hold             Newnan, GA 30263-1935               LLC             Carson, Dr Moynahan (Sellers)
                                                                                                06.17.2016 - Buy-Sell Option Agreement -
      Perry Street Dental, P.C. - Owner          53 Perry St              Benevis Affiliates,   Nancy M. Carson, Dds (Shareholder),
412                                                                                                                                               $0.00
                Transfer - Hold             Newnan, GA 30263-1935               LLC             Thomas F. Moynoahan (Shareholder) And
                                                                                                Dr. Mayfield (Potential Purchaser).
      Perry Street Dental, P.C. - Owner          53 Perry St              Benevis Affiliates,
413                                                                                             06.17.2016 - Employee Services Agreement          $0.00
                Transfer - Hold             Newnan, GA 30263-1935               LLC
      Perry Street Dental, P.C. - Owner          53 Perry St              Benevis Affiliates,   06.17.2016 - Employment Agreement -
414                                                                                                                                               $0.00
                Transfer - Hold             Newnan, GA 30263-1935               LLC             Nancy C. Carson, Dds
      Perry Street Dental, P.C. - Owner          53 Perry St              Benevis Affiliates,   06.17.2016 - Employment Agreement -
415                                                                                                                                               $0.00
                Transfer - Hold             Newnan, GA 30263-1935               LLC             Thomas F. Moynahan, Dmd
      Perry Street Dental, P.C. - Owner          53 Perry St              Benevis Affiliates,
416                                                                                             06.17.2016 - Pbsa                                 $0.00
                Transfer - Hold             Newnan, GA 30263-1935               LLC
      Perry Street Dental, P.C. - Owner          53 Perry St              Benevis Affiliates,   06.17.2016 - Professional Assets Transfer
417                                                                                                                                               $0.00
                Transfer - Hold             Newnan, GA 30263-1935               LLC             And Custodian Agreement
      Perry Street Dental, P.C. - Owner          53 Perry St              Benevis Affiliates,   03.14.2017 - Employment Agreement -
418                                                                                                                                               $0.00
                Transfer - Hold             Newnan, GA 30263-1935               LLC             Kimberly Stamps, Dds
      Perry Street Dental, P.C. - Owner          53 Perry St              Benevis Affiliates,
419                                                                                             PBSA & Related Agreements                         $0.00
                Transfer - Hold             Newnan, GA 30263-1935               LLC
                                                                                                12.09.2019 - Notice Of Exercise Of Option
      Rivers Edge Dental, P.C. - Tu M.        3403 Rivers Edge Trl        Benevis Affiliates,   To Purchase Shares - James L. Gallagher,
420                                                                                                                                               $0.00
             Tran, Dds, Owner                 Kingwood, TX 77339                LLC             Dds (Shareholder) And Tu M. Tran, Dds
                                                                                                (Potential Purchaser)
      Rivers Edge Dental, P.C. - Tu M.        3403 Rivers Edge Trl        Benevis Affiliates,
421                                                                                             08.31.2018 - Asset Purchase Agreement             $0.00
             Tran, Dds, Owner                 Kingwood, TX 77339                LLC
                                                                                                08.31.2018 - Buy-Sell Option Agreement -
      Rivers Edge Dental, P.C. - Tu M.        3403 Rivers Edge Trl        Benevis Affiliates,
422                                                                                             Dr. Gallagher (Shareholder) And Dr. Tran          $0.00
             Tran, Dds, Owner                 Kingwood, TX 77339                LLC
                                                                                                (Potential Purchaser)
      Rivers Edge Dental, P.C. - Tu M.        3403 Rivers Edge Trl        Benevis Affiliates,
423                                                                                             08.31.2018 - Employee Services Agreement          $0.00
             Tran, Dds, Owner                 Kingwood, TX 77339                LLC


                                                                         28
                                   Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 36 of 39


                                                                              DEBTOR
      NON-DEBTOR CONTRACT                NON-DEBTOR CONTRACT                                                                                    CURE
#                                                                           CONTRACT                          DESCRIPTION
         COUNTERPARTY                    COUNTERPARTY ADDRESS                                                                                  AMOUNT
                                                                          COUNTERPARTY
      Rivers Edge Dental, P.C. - Tu M.        3403 Rivers Edge Trl         Benevis Affiliates,   08.31.2018 - Employment Agreement -
424                                                                                                                                                $0.00
             Tran, Dds, Owner                 Kingwood, TX 77339                 LLC             James L. Gallagher, Dds
      Rivers Edge Dental, P.C. - Tu M.        3403 Rivers Edge Trl         Benevis Affiliates,
425                                                                                              08.31.2018 - Pbsa                                 $0.00
             Tran, Dds, Owner                 Kingwood, TX 77339                 LLC
      Rivers Edge Dental, P.C. - Tu M.        3403 Rivers Edge Trl         Benevis Affiliates,   08.31.2018 - Professional Assets Transfer
426                                                                                                                                                $0.00
             Tran, Dds, Owner                 Kingwood, TX 77339                 LLC             And Custodian Agreement
      Rivers Edge Dental, P.C. - Tu M.        3403 Rivers Edge Trl         Benevis Affiliates,
427                                                                                              08.31.2018 - Transition Services Agreement        $0.00
             Tran, Dds, Owner                 Kingwood, TX 77339                 LLC
      Rivers Edge Dental, P.C. - Tu M.        3403 Rivers Edge Trl         Benevis Affiliates,
428                                                                                              PBSA & Related Agreements                         $0.00
              Tran, Dds, Owner                Kingwood, TX 77339                 LLC
      Sandy Springs Dental Associates,
                                         6667 Vernon Woods Dr, Ste B-30    Benevis Affiliates,   07.29.2015 - Asset Purchase Agreement - Dr.
429    P.C. - Dale G. Mayfield, Dmd,                                                                                                               $0.00
                                          Sandy Springs, GA 30828-3215           LLC             Chalef
                   Owner
      Sandy Springs Dental Associates,
                                         6667 Vernon Woods Dr, Ste B-30    Benevis Affiliates,   07.29.2015 - Asset Purchase Agreement - Dr.
430    P.C. - Dale G. Mayfield, Dmd,                                                                                                               $0.00
                                          Sandy Springs, GA 30828-3215           LLC             Gilbert
                   Owner
      Sandy Springs Dental Associates,                                                           07.29.2015 - Buy-Sell Option Agreement -
                                         6667 Vernon Woods Dr, Ste B-30    Benevis Affiliates,
431    P.C. - Dale G. Mayfield, Dmd,                                                             Darrel J. Gilbert, Dds (Shareholder) And          $0.00
                                          Sandy Springs, GA 30828-3215           LLC
                   Owner                                                                         Dale G. Mayfield, Dmd (Potential Purchaser)
      Sandy Springs Dental Associates,                                                           07.29.2015 - Buy-Sell Option Agreement -
                                         6667 Vernon Woods Dr, Ste B-30    Benevis Affiliates,
432    P.C. - Dale G. Mayfield, Dmd,                                                             Michael J. Chalef, Dds (Shareholder) And          $0.00
                                          Sandy Springs, GA 30828-3215           LLC
                   Owner                                                                         Dale G. Mayfield, Dmd (Potential Purchaser)
      Sandy Springs Dental Associates,
                                         6667 Vernon Woods Dr, Ste B-30    Benevis Affiliates,
433    P.C. - Dale G. Mayfield, Dmd,                                                             07.29.2015 - Credit And Security Agreement        $0.00
                                          Sandy Springs, GA 30828-3215           LLC
                   Owner
      Sandy Springs Dental Associates,
                                         6667 Vernon Woods Dr, Ste B-30    Benevis Affiliates,
434    P.C. - Dale G. Mayfield, Dmd,                                                             07.29.2015 - Employee Services Agreement          $0.00
                                          Sandy Springs, GA 30828-3215           LLC
                   Owner
      Sandy Springs Dental Associates,
                                         6667 Vernon Woods Dr, Ste B-30    Benevis Affiliates,   07.29.2015 - Employment Agreement -
435    P.C. - Dale G. Mayfield, Dmd,                                                                                                               $0.00
                                          Sandy Springs, GA 30828-3215           LLC             Darrel J. Gilbert, Dds
                   Owner
      Sandy Springs Dental Associates,
                                         6667 Vernon Woods Dr, Ste B-30    Benevis Affiliates,   07.29.2015 - Employment Agreement -
436    P.C. - Dale G. Mayfield, Dmd,                                                                                                               $0.00
                                          Sandy Springs, GA 30828-3215           LLC             Michael J. Chalef, Dds
                   Owner
      Sandy Springs Dental Associates,
                                         6667 Vernon Woods Dr, Ste B-30    Benevis Affiliates,
437    P.C. - Dale G. Mayfield, Dmd,                                                             07.29.2015 - Equipment Lease                      $0.00
                                          Sandy Springs, GA 30828-3215           LLC
                   Owner


                                                                          29
                                   Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 37 of 39


                                                                             DEBTOR
      NON-DEBTOR CONTRACT                NON-DEBTOR CONTRACT                                                                                    CURE
#                                                                           CONTRACT                          DESCRIPTION
         COUNTERPARTY                    COUNTERPARTY ADDRESS                                                                                  AMOUNT
                                                                          COUNTERPARTY
      Sandy Springs Dental Associates,
                                         6667 Vernon Woods Dr, Ste B-30    Benevis Affiliates,
438    P.C. - Dale G. Mayfield, Dmd,                                                             07.29.2015 - Pbsa                                 $0.00
                                          Sandy Springs, GA 30828-3215           LLC
                   Owner
      Sandy Springs Dental Associates,
                                         6667 Vernon Woods Dr, Ste B-30    Benevis Affiliates,   07.29.2015 - Professional Assets Transfer
439    P.C. - Dale G. Mayfield, Dmd,                                                                                                               $0.00
                                          Sandy Springs, GA 30828-3215           LLC             And Custodian Agreement - Dr. Chalef
                   Owner
      Sandy Springs Dental Associates,
                                         6667 Vernon Woods Dr, Ste B-30    Benevis Affiliates,   07.29.2015 - Professional Assets Transfer
440    P.C. - Dale G. Mayfield, Dmd,                                                                                                               $0.00
                                          Sandy Springs, GA 30828-3215           LLC             And Custodian Agreement - Dr. Gilbert
                   Owner
                                                                                                 07.29.2017 - Notice Of Exercise Of Option
      Sandy Springs Dental Associates,
                                         6667 Vernon Woods Dr, Ste B-30    Benevis Affiliates,   To Purchase Shares - Darrel J. Gilbert, Dds
441    P.C. - Dale G. Mayfield, Dmd,                                                                                                               $0.00
                                          Sandy Springs, GA 30828-3215           LLC             (Shareholder) And Dr. Mayfield (Potential
                   Owner
                                                                                                 Purchaser)
                                                                                                 07.29.2017 - Notice Of Exercise Of Option
      Sandy Springs Dental Associates,
                                         6667 Vernon Woods Dr, Ste B-30    Benevis Affiliates,   To Purchase Shares - Michael J. Chalef, Dds
442    P.C. - Dale G. Mayfield, Dmd,                                                                                                               $0.00
                                          Sandy Springs, GA 30828-3215           LLC             (Shareholder) And Dr. Mayfield (Potential
                   Owner
                                                                                                 Purchaser)
      Sandy Springs Dental Associates,
                                         6667 Vernon Woods Dr, Ste B-30    Benevis Affiliates,
443    P.C. - Dale G. Mayfield, Dmd,                                                             07.29.2017 - Resignation Of Dr. Chalef            $0.00
                                          Sandy Springs, GA 30828-3215           LLC
                   Owner
      Sandy Springs Dental Associates,
                                         6667 Vernon Woods Dr, Ste B-30    Benevis Affiliates,
444    P.C. - Dale G. Mayfield, Dmd,                                                             07.29.2017 - Resignation Of Dr. Gilbert           $0.00
                                          Sandy Springs, GA 30828-3215           LLC
                   Owner
      Sandy Springs Dental Associates,
                                         6667 Vernon Woods Dr, Ste B-30    Benevis Affiliates,
445    P.C. - Dale G. Mayfield, Dmd,                                                             07.29.2017 - Stock Power - Dr. Chalef             $0.00
                                          Sandy Springs, GA 30828-3215           LLC
                   Owner
      Sandy Springs Dental Associates,
                                         6667 Vernon Woods Dr, Ste B-30    Benevis Affiliates,
446    P.C. - Dale G. Mayfield, Dmd,                                                             07.29.2017 - Stock Power - Dr. Gilbert            $0.00
                                          Sandy Springs, GA 30828-3215           LLC
                   Owner
      Sandy Springs Dental Associates,
                                         6667 Vernon Woods Dr, Ste B-30    Benevis Affiliates,
447    P.C. - Dale G. Mayfield, Dmd,                                                             PBSA & Related Agreements                         $0.00
                                          Sandy Springs, GA 30828-3215           LLC
                   Owner
       South Indy Dental, P.C. - David         5217 Commerce Cir
448                                                                            Benevis LLC       PBSA & Related Agreements                         $0.00
           M. Vieth, Dds, Owner            Indianapolis, IN 46237-9747
      South Indy Dental, P.C. - David          5217 Commerce Cir                                 03.05.2018 - Amended And Restated
449                                                                            Benevis LLC                                                         $0.00
          M. Vieth, Dds, Owner             Indianapolis, IN 46237-9747                           Practice Business Services Agreement




                                                                          30
                                    Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 38 of 39


                                                                             DEBTOR
       NON-DEBTOR CONTRACT                NON-DEBTOR CONTRACT                                                                                  CURE
#                                                                           CONTRACT                          DESCRIPTION
          COUNTERPARTY                    COUNTERPARTY ADDRESS                                                                                AMOUNT
                                                                          COUNTERPARTY
                                                                                                 03.05.2018 - Assignment And Exercise Of
                                                                                                 Buy-Sell Option Agreement - David M.
       South Indy Dental, P.C. - David          5217 Commerce Cir
450                                                                            Benevis LLC       Vieth, Dds (Assignor), William Johnson,          $0.00
           M. Vieth, Dds, Owner             Indianapolis, IN 46237-9747
                                                                                                 Dds (Assignee) And Thomas E. Quill Ii, Dds
                                                                                                 (Shareholder)
                                                                                                 03.05.2018 - Buy Sell Option Agreement -
       South Indy Dental, P.C. - David          5217 Commerce Cir
451                                                                            Benevis LLC       William Johnson, Dds (Shareholder) And Dr.       $0.00
           M. Vieth, Dds, Owner             Indianapolis, IN 46237-9747
                                                                                                 Vieth (Potential Purchaser)
       South Indy Dental, P.C. - David          5217 Commerce Cir
452                                                                            Benevis LLC       03.05.2018 - Contribution Agreement              $0.00
           M. Vieth, Dds, Owner             Indianapolis, IN 46237-9747
       South Indy Dental, P.C. - David          5217 Commerce Cir                                03.05.2018 - Employment Agreement -
453                                                                            Benevis LLC                                                        $0.00
           M. Vieth, Dds, Owner             Indianapolis, IN 46237-9747                          William Johnson, Dds
       South Indy Dental, P.C. - David          5217 Commerce Cir
454                                                                            Benevis LLC       03.05.2018 - Promissory Note                     $0.00
           M. Vieth, Dds, Owner             Indianapolis, IN 46237-9747
       South Indy Dental, P.C. - David          5217 Commerce Cir                                03.05.2018 - Promissory Note Payment
455                                                                            Benevis LLC                                                        $0.00
           M. Vieth, Dds, Owner             Indianapolis, IN 46237-9747                          Direction And Authorization
       South Indy Dental, P.C. - David          5217 Commerce Cir                                03.05.2018 - Stock Option Exercise And
456                                                                            Benevis LLC                                                        $0.00
           M. Vieth, Dds, Owner             Indianapolis, IN 46237-9747                          Deferred Payment Agreement
       South Indy Dental, P.C. - David          5217 Commerce Cir
457                                                                            Benevis LLC       05.27.2016 - Asset Purchase Agreement            $0.00
           M. Vieth, Dds, Owner             Indianapolis, IN 46237-9747
                                                                                                 05.27.2016 - Buy-Sell Option Agreement -
       South Indy Dental, P.C. - David          5217 Commerce Cir
458                                                                            Benevis LLC       Dr. Quill (Shareholder) And Dr. Vieth            $0.00
           M. Vieth, Dds, Owner             Indianapolis, IN 46237-9747
                                                                                                 (Potential Purchaser)
       South Indy Dental, P.C. - David          5217 Commerce Cir
459                                                                            Benevis LLC       05.27.2016 - Employee Services Agreement         $0.00
           M. Vieth, Dds, Owner             Indianapolis, IN 46237-9747
       South Indy Dental, P.C. - David          5217 Commerce Cir                                05.27.2016 - Employmnent Agreement -
460                                                                            Benevis LLC                                                        $0.00
           M. Vieth, Dds, Owner             Indianapolis, IN 46237-9747                          Thomas E. Quill Ii, Dds
       South Indy Dental, P.C. - David          5217 Commerce Cir
461                                                                            Benevis LLC       05.27.2016 - Pbsa                                $0.00
           M. Vieth, Dds, Owner             Indianapolis, IN 46237-9747
       South Indy Dental, P.C. - David          5217 Commerce Cir                                05.27.2016 - Professional Assets Transfer
462                                                                            Benevis LLC                                                        $0.00
           M. Vieth, Dds, Owner             Indianapolis, IN 46237-9747                          And Custodian Agreement
       South Indy Dental, P.C. - David          5217 Commerce Cir
463                                                                            Benevis LLC       05.27.2016 - Transition Services Agreement       $0.00
           M. Vieth, Dds, Owner             Indianapolis, IN 46237-9747
                                                                                                 10.02.2015 - Buy-Sell Option Agreement-
      The Dental Edge Of Houston, P.C.         21177 State Hwy 249         Benevis Affiliates,
464                                                                                              Todd F. Shockley, Dds (Shareholder) And          $0.00
          - Tu M. Tran, Dds, Owner              Houston, TX 77070                LLC
                                                                                                 Tu M. Tran, Dds (Potential Purchaser)


                                                                          31
                                  Case 20-33918 Document 251 Filed in TXSB on 09/18/20 Page 39 of 39


                                                                      DEBTOR
       NON-DEBTOR CONTRACT               NON-DEBTOR CONTRACT                                                                            CURE
#                                                                   CONTRACT                          DESCRIPTION
          COUNTERPARTY                   COUNTERPARTY ADDRESS                                                                          AMOUNT
                                                                  COUNTERPARTY
      The Dental Edge Of Houston, P.C.      21177 State Hwy 249    Benevis Affiliates,   10.02.2015 - Employment Agreement - Todd
465                                                                                                                                        $0.00
          - Tu M. Tran, Dds, Owner           Houston, TX 77070           LLC             F. Shockley, Dds
      The Dental Edge Of Houston, P.C.      21177 State Hwy 249    Benevis Affiliates,
466                                                                                      10.02.2015 - Pbsa                                 $0.00
          - Tu M. Tran, Dds, Owner           Houston, TX 77070           LLC
      The Dental Edge Of Houston, P.C.      21177 State Hwy 249    Benevis Affiliates,   10.03.2018 - Settlement Agreement - Justin
467                                                                                                                                        $0.00
          - Tu M. Tran, Dds, Owner           Houston, TX 77070           LLC             Jones, Dds
      The Dental Edge Of Houston, P.C.      21177 State Hwy 249    Benevis Affiliates,
468                                                                                      08.24.2016 - Amended And Restated Pbsa            $0.00
          - Tu M. Tran, Dds, Owner           Houston, TX 77070           LLC
                                                                                         08.24.2016 - Assignment And Exercise Of
      The Dental Edge Of Houston, P.C.      21177 State Hwy 249    Benevis Affiliates,   Buy-Sell Option Agreement - Dr. Tran
469                                                                                                                                        $0.00
          - Tu M. Tran, Dds, Owner           Houston, TX 77070           LLC             (Assignor) And Justin Jones, Dds (Assignee)
                                                                                         And Todd F. Shockley, Dds (Shareholder)
      The Dental Edge Of Houston, P.C.      21177 State Hwy 249    Benevis Affiliates,
470                                                                                      08.24.2016 - Buy-Sell Option Agreement            $0.00
          - Tu M. Tran, Dds, Owner           Houston, TX 77070           LLC
      The Dental Edge Of Houston, P.C.      21177 State Hwy 249    Benevis Affiliates,
471                                                                                      08.24.2016 - Contribution Agreement               $0.00
          - Tu M. Tran, Dds, Owner           Houston, TX 77070           LLC
      The Dental Edge Of Houston, P.C.      21177 State Hwy 249    Benevis Affiliates,   08.24.2016 - Employment Agreement -
472                                                                                                                                        $0.00
          - Tu M. Tran, Dds, Owner           Houston, TX 77070           LLC             Justin Jones, Dds
      The Dental Edge Of Houston, P.C.      21177 State Hwy 249    Benevis Affiliates,   08.24.2016 - First Amendment To
473                                                                                                                                        $0.00
          - Tu M. Tran, Dds, Owner           Houston, TX 77070           LLC             Employment Agreement - Dr. Shockley
      The Dental Edge Of Houston, P.C.      21177 State Hwy 249    Benevis Affiliates,
474                                                                                      08.24.2016 - Promissory Note                      $0.00
          - Tu M. Tran, Dds, Owner           Houston, TX 77070           LLC
      The Dental Edge Of Houston, P.C.      21177 State Hwy 249    Benevis Affiliates,   08.24.2016 - Promissory Note Payment
475                                                                                                                                        $0.00
          - Tu M. Tran, Dds, Owner           Houston, TX 77070           LLC             Direction And Authorization
      The Dental Edge Of Houston, P.C.      21177 State Hwy 249    Benevis Affiliates,   08.24.2016 - Release Agreement - Dr.
476                                                                                                                                        $0.00
          - Tu M. Tran, Dds, Owner           Houston, TX 77070           LLC             Shockley
      The Dental Edge Of Houston, P.C.      21177 State Hwy 249    Benevis Affiliates,   08.24.2016 - Stock Option Exercise And
477                                                                                                                                        $0.00
          - Tu M. Tran, Dds, Owner           Houston, TX 77070           LLC             Deferred Payment Agreement - Dr. Shockley
      The Dental Edge Of Houston, P.C.      21177 State Hwy 249    Benevis Affiliates,
478                                                                                      PBSA & Related Agreements                         $0.00
          - Tu M. Tran, Dds, Owner           Houston, TX 77070           LLC




       26841334v.3 157310/00001                                   32
